                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

JERRY GALLION,

                 Petitioner,

vs.                                       Case No. 3:17-cv-663-J-39MCR

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

                 Respondents.


                                  ORDER

                          I.     INTRODUCTION

      Petitioner, who is proceeding pro se, challenges his state

court conviction through a Petition for Writ of Habeas Corpus

(Petition) (Doc. 1) pursuant to 28 U.S.C. § 2254.      He is serving a

fifteen-year prison sentence as a prison release reoffender as to

count three (robbery) and a three-year consecutive sentence as to

count four (fleeing or attempting to elude a law enforcement

officer).   Petition at 1.     Respondents filed an Answer to Petition

for Writ of Habeas Corpus (Response) (Doc. 24).1            Petitioner

responded by filing a Reply to Respondents' Response to Order to




      1
       The Court hereinafter refers to the Exhibits to Answer to
Petition for Writ of Habeas Corpus (Doc. 24) as "Ex."         Where
provided, the page numbers referenced in this opinion are the Bates
stamp numbers at the bottom of each page of the exhibit.
Otherwise, the page number on the particular document will be
referenced.
Show Cause (Doc. 29).    The Petition is timely filed.    See Response

at 6-7.

                       II.    EVIDENTIARY HEARING

     The pertinent facts are fully developed in this record or the

record otherwise precludes habeas relief; therefore, the Court is

able to "adequately assess [Petitioner's] claim[s] without further

factual development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th

Cir. 2003), cert. denied, 541 U.S. 1034 (2004).          As the record

refutes the asserted factual allegations or otherwise precludes

habeas relief, the Court finds Petitioner is not entitled to an

evidentiary hearing.     Schriro v. Landrigan, 550 U.S. 465, 474

(2007).   Petitioner has not met his burden of demonstrating a need

for an evidentiary hearing, particularly since an evidentiary

hearing was conducted in state court on several claims. See Chavez

v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057, 1060 (11th Cir. 2011)

(opining a petitioner bears the burden of establishing the need for

an evidentiary hearing with more than speculative and inconcrete

claims of need), cert. denied, 565 U.S. 1120 (2012).

                       III.   CLAIMS OF PETITION

     In the instant Petition, Petitioner raises twelve grounds. In

ground one, he claims the trial court erred in denying the motion

for judgment of acquittal on the charge of robbery, asserting the

evidence was insufficient to show the property taken was in the

possession or control of the victim at the time of the taking.


                                  - 2 -
Petition at 14.             Petitioner raises one claim of ineffective

assistance of appellate counsel in ground two, contending his

appellate counsel was ineffective for failure to argue a properly

preserved claim that the trial court erred in failing to conduct an

adequate Richardson2 hearing concerning the state's late disclosure

of    photograph      and   clothing    evidence     used   for   identification

purposes.      Petition at 15.

       Petitioner raises eight claims of ineffective assistance of

trial counsel.         He claims trial counsel was ineffective for:

failure to object to the trial court imposing an illegal sentence

under the prison release reoffender statute and for failure to

award jail time credit on count four (ground three); failure to

timely object to the state's late disclosure of evidence, a

photograph      and   clothing    (ground       four);   providing   affirmative

misadvice concerning the right to testify, including advice that

Petitioner's prior conviction would automatically be introduced to

the    jury    if   Petitioner    testified       (ground   five);   failure   to

investigate, depose, and call witnesses (Linda Robinson, Leroy

Harrison III, Elijah Laster, Johnny Lee, Darrell Monger, and Ola

Rae    Monger)      (ground    six);    failure     to   successfully   suppress

Petitioner's        incriminating      statements    made   during   his   arrest

(ground seven); providing affirmative misadvice concerning the

penalty Petitioner faced and for failure to convey the strength and


       2
           Richardson v. State, 246 So.2d 771 (Fla. 1971).

                                        - 3 -
weaknesses of the state's case, resulting in Petitioner's inability

to make an informed decision as to whether or not to accept a plea

offer (ground eight); failure to object and claim fundamental error

concerning the improper jury instruction for aggravated fleeing

that failed to properly instruct the jury on the elements of the

crime (ground nine); and failure to object to the prosecutor's

systematic striking of African American jurors from the panel

(ground ten).   Petition at 20, 23, 28, 32, 35, 37, 40, & 44.

     In ground eleven, Petitioner raises one claim of ineffective

assistance of post conviction counsel for failure to interview and

call witnesses to the evidentiary hearing on the post conviction

motion.   Petition at 47.     Finally, in ground twelve, Petitioner

claims the post conviction court committed reversible error in

reappointing post conviction counsel for the second evidentiary

hearing on the post conviction motion, asserting a conflict arose

during the first hearing.    Petition at 49.

                       IV.   STANDARD OF REVIEW

     The Antiterrorism and Effective Death Penalty Act (AEDPA)

governs a state prisoner's federal petition for habeas corpus. See

28 U.S.C. § 2254.   This statute "imposes important limitations on

the power of federal courts to overturn the judgments of state

courts in criminal cases."      Shoop v. Hill, 139 S.Ct. 504, 506

(2019) (per curiam).   The AEDPA statute:   "respects the authority

and ability of state courts and their dedication to the protection


                                 - 4 -
of constitutional rights."   Id.   Therefore, "[u]nder AEDPA, error

is not enough; even clear error is not enough."   Meders v. Warden,

Ga. Diagnostic Prison, 911 F.3d 1335, 1349 (11th Cir. 2019) (citing

Virginia v. LeBlanc, 137 S.Ct. 1726, 1728 (2017) (per curiam)).

     Applying the statute as amended by AEDPA, federal courts may

not grant habeas relief unless one of the claims: "(1)'was contrary

to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United

States,' or (2) 'was based on an unreasonable determination of the

facts in light of the evidence presented in the State court

proceeding.' 28 U.S.C. § 2254(d)." Nance v. Warden, Ga. Diagnostic

Prison, 922 F.3d 1298, 1300-1301 (11th Cir. 2019).

     Thus, in order to obtain habeas relief, the state court

decision must unquestionably conflict with Supreme Court precedent.

Harrington v. Richter, 562 U.S. 86, 102 (2011).      If some fair-

minded jurists could agree with the lower court's decision, habeas

relief must be denied.   Meders, 911 F.3d at 1351.     As noted in

Richter, unless the petitioner shows the state court's ruling was

so lacking in justification that there was error well understood

and comprehended in existing law beyond any possibility for fair-

minded disagreement, there is no entitlement to habeas relief.

Burt v. Titlow, 571 U.S. 12, 19-20 (2013).

     In undertaking its review, this Court is not obliged "to

flyspeck the state court order or grade it."   Meders, 911 F.3d at


                               - 5 -
1349.     Indeed, specificity and thoroughness of the state court

decision is not required; even if the state court fails to provide

rationale       or    reasoning,      AEDPA     deference        is    due    "absent    a

conspicuous misapplication of Supreme Court precedent."                             Id. at

1350 (citation and quotation marks omitted).

        Of importance, a state court's finding of fact, whether a

state trial court or appellate court, is entitled to a presumption

of correctness under 28 U.S.C. § 2254(e)(1). But, this presumption

of   correctness       applies     only    to    findings    of       fact,   not    mixed

determinations of law and fact.                 Brannan v. GDCP Warden, 541 F.

App'x 901, 903-904 (11th Cir. 2013) (per curiam) (recognizing the

distinction between a pure question of fact from a mixed question

of law and fact), cert. denied, 573 U.S. 906 (2014).

        Where   there    has   been    one      reasoned    state      court    judgment

rejecting       a    federal   claim      followed   by     an    unexplained        order

upholding that judgement, federal habeas courts employ a "look

through" presumption: "the federal court should 'look through' the

unexplained decision to the last related state-court decision that

does provide a relevant rationale. It should then presume that the

unexplained decision adopted the same reasoning."                              Wilson v.

Sellers, 138 S.Ct. 1188, 1192 (2018) (Wilson).

        Once a claim is adjudicated in state court and a prisoner

seeks relief in the federal court system, AEDPA's formidable

barrier to habeas relief comes into play, and it is very difficult

for a petitioner to prevail under this stringent standard.                              As
                                          - 6 -
such, state-court judgments will not easily be set aside once the

Court   employs     this   highly     deferential   standard      that   is

intentionally difficult to meet.        See Richter, 562 U.S. at 102.

Although AEDPA does not impose a complete bar to issuing a writ, it

severely limits those occasions to those "where there is no

possibility   fairminded   jurists     could   disagree   that   the   state

court's decision conflicts" with Supreme Court precedent.          Id.    In

sum, application of the standard set forth in 28 U.S.C. § 2254(d)

ensures that habeas corpus is a guard against extreme malfunctions

in the state criminal justice systems, and not a mechanism for

ordinary error correction.    Richter, 562 U.S. at 102-103 (citation

and quotation marks omitted).

               V.   INEFFECTIVE ASSISTANCE OF COUNSEL

     Petitioner raises multiple claims of ineffective assistance of

counsel. To prevail on his Sixth Amendment claims, Petitioner must

satisfy the two-pronged test set forth in Strickland v. Washington,

466 U.S. 668, 688 (1984), requiring that he show both deficient

performance (counsel's representation fell below an objective

standard of reasonableness) and prejudice (there is a reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different).         See Brewster

v. Hetzel, 913 F.3d 1042, 1051-52 (11th Cir. 2019) (reviewing court

may begin with either component).

     In order to obtain habeas relief, a counsel's errors must be

so great that they actually adversely effect the defense. In order
                                    - 7 -
to satisfy this prejudice prong, the reasonable probability of a

different result must be "a probability sufficient to undermine

confidence in the outcome."      Strickland, 466 U.S. at 694.

        The standard created by Strickland is a highly deferential

standard,     requiring   a   most   deferential    review   of   counsel's

decisions.       Richter, 562 U.S. at 105.         Not only is there the

"Strickland mandated one layer of deference to the decisions of

trial counsel[,]" there is the added layer of deference required by

AEDPA: the one to a state court's decision.           Nance, 922 F.3d at

1303.    Thus,

             Given the double deference due, it is a "rare
             case in which an ineffective assistance of
             counsel claim that was denied on the merits in
             state court is found to merit relief in a
             federal habeas proceeding." Johnson v. Sec'y,
             DOC, 643 F.3d 907, 911 (11th Cir. 2011). And,
             for the reasons we have already discussed, it
             is rarer still for merit to be found in a
             claim that challenges a strategic decision of
             counsel.

Nance, 922 F.3d at 1303.

           VI.   INEFFECTIVE ASSISTANCE OF APPELLATE COUNSEL

        In ground two, Petitioner raises a claim of ineffective

assistance of appellate counsel.         Petition at 15.     The two-part

Strickland standard is applicable to this claim.             Overstreet v.

Warden, 811 F.3d 1283, 1287 (11th Cir. 2016). The Eleventh Circuit

describes Strickland's governance of this type of claim:

                  To prevail on a claim of ineffective
             assistance of appellate counsel, a habeas
             petitioner must establish that his counsel's
             performance was deficient and that the
             deficient performance prejudiced his defense.
                                     - 8 -
            See Strickland v. Washington, 466 U.S. 668,
            687, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674
            (1984); Brooks v. Comm'r, Ala. Dep't of Corr.,
            719 F.3d 1292, 1300 (11th Cir. 2013) ("Claims
            of ineffective assistance of appellate counsel
            are governed by the same standards applied to
            trial counsel under Strickland.") (quotation
            marks    omitted).    Under    the   deficient
            performance prong, the petitioner "must show
            that counsel's representation fell below an
            objective    standard    of   reasonableness."
            Strickland, 466 U.S. at 688, 104 S.Ct. at
            2064.

Rambaran v. Sec'y, Dep't of Corr., 821 F.3d 1325, 1331 (11th Cir.

2016), cert. denied, 137 S.Ct. 505 (2016).

     As with a claim of ineffective assistance of trial counsel,

the combination of Strickland and § 2254(d) requires a doubly

deferential review of a state court decision.       See Richter, 562

U.S. at 105.    When considering deficient performance by appellate

counsel,

            a court must presume counsel's performance was
            "within   the   wide   range    of   reasonable
                                          3
            professional assistance." Id.[ ] at 689, 104 S.
            Ct. 2052. Appellate counsel has no duty to
            raise every non-frivolous issue and may
            reasonably    weed    out    weaker     (albeit
            meritorious) arguments. See        Philmore v.
            McNeil, 575 F.3d 1251, 1264 (11th Cir. 2009).
            "Generally, only when ignored issues are
            clearly stronger than those presented, will
            the presumption of effective assistance of
            counsel be overcome." Smith v. Robbins, 528
            U.S. 259, 288, 120 S.Ct. 746, 145 L.Ed.2d 756
            (2000) (quoting Gray v. Greer, 800 F.2d 644,
            646 (7th Cir. 1986)); see also Burger v. Kemp,
            483 U.S. 776, 784, 107 S. Ct. 3114, 97 L.Ed.2d
            638 (1987) (finding no ineffective assistance
            of counsel when the failure to raise a



     3
         Strickland, 466 U.S. at 689.
                                - 9 -
           particular   issue   had     "a   sound    strategic
           basis").

Overstreet, 811 F.3d at 1287; see also Owen v. Sec'y, Dep't of

Corr., 568 F.3d 894, 915 (11th Cir. 2009) (footnote omitted) (since

the underlying claims lack merit, "any deficiencies of counsel in

failing to raise or adequately pursue [meritless issues on appeal]

cannot   constitute   ineffective     assistance     of   counsel"),   cert.

denied, 558 U.S. 1151 (2010).

     To satisfy the prejudice prong, a petitioner must show "but

for the deficient performance, the outcome of the appeal would have

been different." Black v. United States, 373 F.3d 1140, 1142 (11th

Cir. 2004) (citations omitted), cert. denied, 543 U.S. 1080 (2005);

see Philmore v. McNeil, 575 F.3d 1251, 1264-65 (11th Cir. 2009)

(per curiam) ("In order to establish prejudice, we must first

review the merits of the omitted claim. Counsel's performance will

be deemed prejudicial if we find that 'the neglected claim would

have a reasonable probability of success on appeal.'") (citations

omitted), cert. denied, 559 U.S. 1010 (2010).

           VII.   FINDINGS OF FACT AND CONCLUSIONS OF LAW

                           A.   Ground One

     In the first ground of the Petition, Petitioner asserts the

trial court erred in denying the motion for judgment of acquittal

on the charge of robbery, claiming the evidence was insufficient to

show the property taken was in the possession or control of the

victim at the time of the taking.        Petition at 14.       Respondents

counter that Petitioner failed to fairly present to the state
                                - 10 -
courts the substance of a federal habeas claim. Response at 19-20.

As such, Respondents urge the Court to find Petitioner's due

process claim unexhausted and procedurally barred.

       The record shows defense counsel, Mr. David Thompson, moved

for a motion for judgment of acquittal as to the charge of robbery.

He argued there was no evidence the victim was in fear at the time

of the robbery.      Ex. C at 275.      In support of the motion, counsel

said the vehicle was outside of the store with the engine running,

and while admittedly the taking did not have to be from the actual

possession of the victim, "the taking requires that the taking

itself must be as a result of the overbearing or the use –- as I

read the instruction is the best way to say it, it cannot be taken

without use of force."          Ex. C at 275-76.     Defense counsel asserted

the vehicle was already in possession of the Petitioner when the

victim came out of the store, as Petitioner was behind the wheel,

the    keys   were   in   the   vehicle,    the    vehicle   was   running,   and

Petitioner simply pulled out of the parking lot.              Id. at 276.     The

trial court denied the motion.             Id.    Defense counsel renewed the

motion, and the trial court denied the renewed motion. Id. at 300-

301.

       On direct appeal, Petitioner raised one ground: "[t]he trial

court erred in denying Appellant's motion for judgment of acquittal

on the charge of robbery when the evidence was insufficient to show

that the property taken was in the possession or control of the

victim at the time of the taking."           Ex. E at 2.     No mention is made

                                      - 11 -
of a due process claim in the appellate brief.             Ex. E.   No federal

cases are referenced, and importantly, no mention is made of

Jackson v. Virginia, 443 U.S. 307 (1979), the seminal Due Process

Clause   case.     At   most,   Petitioner    alleged      insufficiency    to

establish the element of robbery that Petitioner "took the motor

vehicle from the person or custody of the victim."            Id. at 17.   The

First District Court of Appeal (1st DCA) affirmed per curiam.              Ex.

G.   The mandate issued on April 15, 2009.           Id.

       In addressing the question of exhaustion, the district court

must   ask   whether    the   claim   was   raised    in   the   state   court

proceedings and whether the state court was alerted to the federal

nature of the claim:

                  Before seeking § 2254 habeas relief in
             federal court, a petitioner must exhaust all
             state court remedies available for challenging
             his conviction. See 28 U.S.C. § 2254(b), (c).
             For a federal claim to be exhausted, the
             petitioner must have "fairly presented [it] to
             the state courts." McNair v. Campbell, 416
             F.3d 1291, 1302 (11th Cir. 2005). The Supreme
             Court has suggested that a litigant could do
             so by including in his claim before the state
             appellate court "the federal source of law on
             which he relies or a case deciding such a
             claim on federal grounds, or by simply
             labeling the claim 'federal.'" Baldwin v.
             Reese, 541 U.S. 27, 32, 124 S.Ct. 1347, 158
             L.Ed.2d 64 (2004). The Court's guidance in
             Baldwin "must be applied with common sense and
             in light of the purpose underlying the
             exhaustion requirement"—namely, giving the
             state courts "a meaningful opportunity" to
             address the federal claim. McNair, 416 F.3d at
             1302. Thus, a petitioner could not satisfy the
             exhaustion requirement merely by presenting
             the state court with "all the facts necessary
             to support the claim," or by making a
             "somewhat similar state-law claim." Kelley,
                                 - 12 -
           377 F.3d at 1343–44. Rather, he must make his
           claims in a manner that provides the state
           courts   with  "the   opportunity  to   apply
           controlling legal principles to the facts
           bearing upon (his) [federal] constitutional
           claim." Id. at 1344 (quotation omitted).

Lucas v. Sec'y, Dep't of Corr., 682 F.3d 1342, 1351-52 (11th Cir.

2012), cert. denied, 568 U.S. 1104 (2013).

      On appeal, Petitioner failed to reference the federal source

of law or any case deciding the claim on federal grounds, and he

did not label the claim as federal.        Thus, Petitioner never gave

the state courts a meaningful opportunity to address a Fourteenth

Amendment Due Process Clause claim.

      After a thorough review of the record before the Court, the

Court concludes Petitioner failed to exhaust a Fourteenth Amendment

claim in the state courts.        It is clear from state law that any

future attempts at exhaustion of this ground would be futile.        As

such, Petitioner has procedurally defaulted the due process claim.

      Petitioner has failed to show cause and prejudice or that a

fundamental miscarriage of justice will result if the Court does

not   reach   the   merits   of    the   Fourteenth   Amendment   claim.

Consequently, ground one is due to be denied.

      Alternatively, even assuming the claim is not procedurally

barred, Petitioner is not entitled to habeas relief on his claim of

a Fourteenth Amendment violation.        "In Jackson v. Virginia, 443,

U.S. 307, [324] . . ., we held that a state prisoner is entitled to

habeas corpus relief if a federal judge finds that 'upon the record

evidence adduced at the trial no rational trier of fact could have
                              - 13 -
found proof of guilt beyond a reasonable doubt.'"             McDaniel v.

Brown,   558   U.S.   120,   121   (2010)   (per   curiam).     Upon   due

consideration, the evidence adduced at trial was sufficient to

convict Petitioner of robbery.      An explanation follows.

     This Court "must consider all of the evidence admitted at

trial[.]"    Id. at 131.     Reviewing the evidence "in the light most

favorable to the prosecution[,]" Jackson, 443 U.S. at 319, this

Court must presume that the trier of fact resolved any conflicts in

favor of the prosecution, and giving credit and deference to that

resolution, this Court can only set aside a state-court decision as

an unreasonable application of . . . clearly established Federal

law, if the state court's application is objectively unreasonable.

28 U.S.C. § 2254(d).

     After viewing the evidence in the light most favorable to the

prosecution, a rational trier of fact could have found Petitioner

committed the offense of robbery.      The court charged the jury:

                 To prove the crime of robbery, the State
            must prove the following four things: They
            have to prove each of these beyond any
            reasonable doubt.     The first is that Mr.
            Gallion took the motor vehicle from the person
            or custody of Kaazon Riles; second is that
            force, violence, assault or putting in fear
            was used in the course of taking; the third is
            that the property taken was of some value and
            the fourth is that the taking was with the
            intent to permanently or temporarily deprive
            Mr. Riles of his right to the property or any
            benefit of it.

                 Now, in the course of taking is a turn
            [sic] we use.    That means the act occurred
            prior to, contemporaneous with or subsequent
            to the taking of the property and the act and
                                - 14 -
            the taking of the property constitute                     a
            continuous series of acts or events.

                    * * * *

                 The taking must be by the use of force or
            violence or by assault so as to overcome the
            resistance of the victim or by putting the
            victim in fear so that the victim does not
            resist.

                 The law does not require the victim of
            robbery resist to any particular extent or
            that the victim offer any actual physical
            resistance if the circumstances are such that
            the victim is placed in fear of death or great
            bodily harm if he does not resist. But unless
            prevented by fear, there must be some
            resistance to make the taking one done by
            force or violence.

                 In order for a taking by force, violence,
            or putting in fear to be robbery, it's also
            not necessary that the taking be from the
            person of the victim. It is sufficient if the
            property taken is under the actual control of
            the victim so that it cannot be taken without
            the use of force, violence, or intimidation
            directed upon the victim.

Ex. C at 345-46.

        As noted by Respondents, the evidence presented at trial

showed    Petitioner    took   the    victim's      car   by    threatening     and

intimidating the victim with a gun that the victim thought was

real.    The victim was in close proximity to the car with intent to

re-enter the car, but Petitioner told the victim to back off and

threatened    and    intimidated     the   victim    with      the   gun   so   that

Petitioner could drive off in the car unheaded.                 In Florida, "the

property that is the subject of the taking need not be in the

actual physical possession or immediate presence of the person."

                                     - 15 -
Jones v. State 652 So.2d 346, 350 (Fla. 1995) (per curiam).        It

constitutes robbery if "the property is taken from 'the person or

custody of another' if it is sufficiently under the victim's

control so that the victim could have prevented the taking if she

had not been subjected to violence or intimidation by the robber."

Id. (citation omitted).

     In the course of the trial, the victim testified he was very

scared after Petitioner pointed the gun at him.   Ex. B at 150.   The

victim testified, when he reached the driver's door of the vehicle,

Petitioner tapped a gun on the driver's window and said back off or

get back.   Id. at 148.    The victim testified he would not have

allowed Petitioner to take the vehicle but for Petitioner pointing

the gun at him.   Id. at 152.   The victim opined, "he [Petitioner]

probably would have had to really run over me to get it."    Id.

     In this case, after viewing the evidence in the light most

favorable to the prosecution, a rational trier of fact could have

found Petitioner committed robbery of the vehicle as charged in the

information.   This Court must defer to this resolution as well as

give AEDPA deference to the 1st DCA's decision on direct appeal to

the extent the claim was raised in the federal constitutional

sense.   Also, to the extent that the federal constitutional ground

was addressed, the state court's rejection of the constitutional

claim is entitled to deference as required pursuant to AEDPA.

Brown, 558 U.S. at 132 (a reviewing court must not depart "from the

deferential review that Jackson and § 2254(d)(1) demand").

                                - 16 -
     Thus, to the extent a Fourteenth Amendment claim was raised

and addressed, the adjudication of the state appellate court

resulted in a decision that involved a reasonable application of

clearly established federal law, as determined by the United States

Supreme Court.   Therefore, Petitioner is not entitled to relief on

this ground because the 1st DCA's decision was not contrary to

clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based

on an unreasonable determination of the facts in light of the

evidence presented in the state court proceedings.   Ground one is

due to be denied.

                          B.   Ground Two

     In ground two, Petitioner raises his sole claim of ineffective

assistance of appellate counsel.     Petition at 15.    Petitioner

asserts his appellate counsel was ineffective for failure to raise

the claim that the trial court erred in failing to conduct an

adequate Richardson4 hearing regarding the state's late disclosure

of evidence used for identification purposes.      Petition at 15.

Petitioner exhausted this ground by presenting it in ground three

of his state petition for writ of habeas corpus.   Ex. H at 19-29.



      4
         Richardson, 246 So.2d at 775 (finding when a discovery
violation occurs, the trial court must conduct an adequate inquiry,
covering at least such questions as whether the violation was
willful or inadvertent; was substantial or trivial; and had a
prejudicial effect).    See Delhall v. State, 95 So.3d 134, 160
(2012) (per curiam) (even if the appellate court finds an abuse of
discretion by the trial court, the reviewing court's next step is
a harmless error analysis).
                              - 17 -
The 1st DCA denied the petition alleging ineffective assistance of

appellate counsel on its merits.      Ex. J.

      To provide context for this claim, the Court references the

relevant portions of the trial record.      After the jury was sworn,

opening statements completed, and while the first witness was on

the stand, defense counsel, Mr. Thompson, asked to approach the

bench.   Ex. B at 130.   Mr. Thompson informed the court that he had

just received a picture from the state.     Id.      Mr. Thompson said the

state called him the day before about a picture of Petitioner and

some clothing they wanted to introduce.        Id.    The court asked why

the matter had not been brought up before the swearing of the jury.

Id. Mr. Thompson advised the court he had heard about the evidence

at 4:30 the day before, and finally saw the items that morning.

Id. at 131.    The court, noting that the jury had already been

sworn, stated Mr. Thompson was too late to object to the evidence.

Id.   Mr. Thompson said he was waiting for the evidence to be

introduced to object.    Id. at 132.     The court accused counsel of

trying to set up a mistrial.    Id.   Mr. Thompson denied that he had

that intent.   Id.   The court admonished Mr. Thompson that his

conduct was unprofessional.    Id. at 133.      Mr. Thompson apologized

and said he was not trying to be unprofessional.           Id.   The court

stated counsel was being both incompetent and unprofessional.           Id.

Mr. Thompson explained he did not have a lot of time to think the

matter through, and he had just received the evidence.            Id.     He

said he believed it was appropriate to object now.          Id. at 134.

                                - 18 -
       After this initial exchange, the court inquired as to what

counsel wanted to do.       Id.   The court asked if counsel wanted a

mistrial, and then stated the evidence was coming in.          Id. at 135.

Mr. Thompson said he did not want the evidence coming in, and he

believed it came to him too late.             Id.     The court overruled

counsel's objection to the evidence coming in, explaining that the

evidence was given to counsel pre-trial, and no objection was made

pre-trial. Id. After the state offered its explanation as to when

the evidence was brought to the attention of Mr. Thompson, the

court    asked   Mr.   Thompson   "what   is    the    prejudice   to     the

defendant[?]"    Id.   at   136-37.    More    specifically,    the     court

inquired: "what is the prejudice to you and Mr. Gallion by virtue

of this so-called late disclosure which you are late in objecting

to?"    Id. at 138.

       At first, Mr. Thompson said he had no idea.       Id.   He then said

he would not want any indication the evidence came from the jail as

the defense had taken great pains to not reveal Petitioner's

incarceration. Id. The court assured counsel that information was

not going to come out unless Petitioner wanted it brought out. Id.

When again asked about prejudice to the defense, Mr. Thompson

responded:

                  If, in fact, they intended to use it, we
             could have used –- if we have [sic] known
             before the depositions of the officers they
             intend to use it to identify with, we would
             have had that property or those –- those
             clothes prior to the deposition and could have
             used that to cross-examine the police officer.
             We didn't have it at the time of the
                                 - 19 -
               deposition because it wasn't revealed until to
               you.

Id. at 138-39.

       At that point, the court provided Mr. Thompson with an

opportunity to take depositions.         Id. at 139-40.    Mr. Thompson

confirmed he wanted the opportunity to take depositions.5        Id. at

140.       The court ruled the witnesses were to be made available for

depositions.       Id.   Mr. Thompson objected to the relevance of the

photograph, and that objection was overruled.       Id. at 142-43.

       In this instance, the asserted discovery violation did not

materially hinder the defense.         Any shortcomings in the trial

court's inquiry were harmless as an adequate remedy was offered,

accepted, and undertaken by the defense. The defense was given the

opportunity to present allegations of prejudice and an opportunity

to take depositions to cure any alleged prejudice.        The corrective

action taken by the court, by allowing depositions to take place,

adequately addressed the problem. Any trial court error in failing

to conduct a more in-depth Richardson inquiry was harmless.

       To prevail on a claim of ineffective assistance of appellate

counsel, Petitioner's burden is heavy.       He must:

               first show that his counsel was objectively
               unreasonable, see Strickland, 466 U.S., at
               687–691, 104 S.Ct. 2052, in failing to find
               arguable issues to appeal—that is, that
               counsel unreasonably failed to discover
               nonfrivolous issues and to file a merits brief
               raising them. If [a petitioner] succeeds in


       5
      Mr. Thompson took the deposition of the officer in question.
Ex. C at 211.
                              - 20 -
          such a showing, he then has the burden of
          demonstrating prejudice. That is, he must show
          a reasonable probability that, but for his
          counsel's unreasonable failure to file a
          merits brief, he would have prevailed on his
          appeal. See id., at 694, 104 S.Ct. 2052
          (defendant must show "a reasonable probability
          that, but for counsel's unprofessional errors,
          the result of the proceeding would have been
          different").

Smith v. Robbins, 528 U.S. 259, 285–86 (2000).

     Undoubtedly, Petitioner has not satisfied the Strickland

requirements with regard to this claim of ineffective assistance of

appellate counsel.   He has not shown that the 1st DCA decided this

claim in a manner contrary to Strickland, or that the 1st DCA's

application of Strickland was objectively unreasonable.    Certainly

Petitioner has a constitutional right to effective assistance of

counsel on direct appeal, but "there is no constitutional duty to

raise every nonfrivolous issue." Grossman v. Crosby, 359 F.Supp.2d

1233, 1261 (M.D. Fla. 2005) (citation omitted).     With respect to

the underlying claim that the trial court erred in failing to

conduct an adequate Richardson hearing regarding the state's late

disclosure of evidence used for identification purposes, appellate

counsel could have reasonably decided to winnow out this weaker

argument and proceed with the stronger argument presented on direct

appeal.

     Upon review, Petitioner's appellate counsel filed a twenty

page brief raising the issue of denial of the motion for judgment

of acquittal on the charge of robbery.   Ex. E.   Upon the filing of

Petitioner's state petition for writ of habeas corpus, the 1st DCA
                              - 21 -
reviewed      Petitioner's       additional       arguments    concerning     claims

Petitioner argued his appellate counsel should have raised on

direct appeal, and the 1st DCA summarily denied the petition on its

merits, thus making its determination that no appellate relief

would have been forthcoming.             Ex. J.      Thus, Petitioner has failed

to show a reasonable probability the outcome of the direct appeal

would    have    been       different    had    appellate     counsel    argued     as

Petitioner's suggests appellate counsel should have on direct

appeal.

        The   denial    of    relief    on     the   ineffective      assistance    of

appellate       counsel      claim     was     neither    contrary     to,   nor    an

unreasonable application of Strickland.                  Therefore, Petitioner is

not entitled to habeas relief on ground two.

                                 C.     Ground Three

        In    ground    three,    Petitioner         claims   trial    counsel     was

constitutionally ineffective for failure to object to the trial

court    imposing      an    illegal    sentence      under   the   prison   release

reoffender statute and for failure to award jail time credit on

count four.      Petition at 20.         The record demonstrates Petitioner,

in his Rule 3.850 motion, claimed the ineffective assistance of

counsel and sought additional jail time credits as to counts three

and four.       Ex. L at 6.      The court granted the motion as to count

three only, crediting Petitioner with seven additional days of jail

time credit on count three.             Id. at 150.



                                         - 22 -
     On appeal of denial of the Rule 3.850 motion, Petitioner

raised the following claim: "trial court erred in evidentiary

hearing when trial judge orally pronounced that Duval County

Assistant State Prosecutor conceded error in Appellant ground one

under illegal sentence, and only addressed jail credits, fail [sic]

to address prison release re-offender sanction or ineffective

assistant [sic] of counselor [sic] in violation of the 5th, 6th,

and 14th Amendments rights of the United States Constitution." Ex.

Q at ii. Petitioner limited his argument to the court's failure to

grant relief on the claim regarding the alleged illegal sanction of

a prison release re-offender sentence.   Id. at 5-7.

     Respondents assert Petitioner's failure to brief the jail time

issue after receiving an evidentiary hearing necessarily means

Petitioner abandoned this contention on appeal; therefore, the

claim should be deemed unexhausted and procedurally defaulted.

Response at 37.   Upon review, by failing to present the jail time

claim on appeal of the denial of his Rule 3.850 motion, Petitioner

failed to give the state courts one full opportunity to resolve any

constitutional issue related to the claim of ineffective assistance

of counsel for failure to object to the trial court not awarding

jail time credit on count four.

     Ordinarily, a petitioner must exhaust state court remedies

prior to presenting a claim to this Court:

               An applicant's federal writ of habeas
          corpus will not be granted unless the
          applicant exhausted his state court remedies.
                              - 23 -
         28 U.S.C. § 2254(b), (c). A claim must be
         presented to the highest court of the state to
         satisfy the exhaustion requirement. O'Sullivan
         v. Boerckel, 526 U.S. 838 (1999) ; Richardson
         v. Procunier, 762 F.2d 429, 430(5th Cir.
         1985); Carter v. Estelle, 677 F.2d 427,
         443(5th Cir. 1982). In a Florida non-capital
         case, this means the applicant must have
         presented his claims in a district court of
         appeal. Upshaw v. Singletary, 70 F.3d 576, 579
         (11th Cir. 1995). The claims must be presented
         in State court in a procedurally correct
         manner. Id. Moreover, the habeas applicant
         must have presented the State courts with the
         same federal constitutional claim that is
         being asserted in the habeas petition. "It is
         not sufficient merely that the federal habeas
         petitioner has been through the state courts
         ... nor is it sufficient that all the facts
         necessary to support the claim were before the
         state courts or that a somewhat similar
         state-law claim was made." Kelley v. Sec'y,
         Dep't of Corr., 377 F.3d 1317 (11th Cir. 2004)
         (citing Picard v. Connor, 404 U.S. 270, 275–76
         (1971)); Anderson v. Harless, 459 U.S. 4, 6
         (1982). A petitioner is required to present
         his claims to the state courts such that the
         courts   have   the  "opportunity   to   apply
         controlling legal principles to the facts
         bearing upon [his] constitutional claim."
         Picard v. Connor, 404 U.S. 270, 275–77 (1971).
         To satisfy this requirement, "[a] petitioner
         must alert state courts to any federal claims
         to allow the state courts an opportunity to
         review and correct the claimed violations of
         his federal rights." Jimenez v. Fla. Dep't of
         Corr., 481 F.3d 1337 (11th Cir. 2007) (citing
         Duncan v. Henry, 513 U.S. 364, 365 (1995).)
         "Thus, to exhaust state remedies fully the
         petitioner must make the state court aware
         that the claims asserted present federal
         constitutional issues." Snowden v. Singletary,
         135 F.3d 732, 735 (11th Cir. 1998).

Aguilera v. Jones, No. 15-CV-20406, 2016 WL 791506, at *7 (S.D.

Fla. Jan. 13, 2016) (emphasis added), report and recommendation


                            - 24 -
adopted by No. 15-20406-CIV, 2016 WL 932808 (S.D. Fla. Mar. 10,

2016).

       The record shows Petitioner did not brief the claim on appeal

of the denial of his post conviction motion.       "Pursuant to state

procedural rules, abandonment of an issue results from submission

of a brief without argument thereon in an appeal of an order

denying relief after an evidentiary hearing." Atwater v. Crosby,

451 F.3d 799, 809–10 (11th Cir. 2006) (citing Shere v. State, 742

So.2d 215, 217 n.6 (Fla. 1999) (per curiam)), cert. denied, 549

U.S.   1124   (2007).   Thus,   Petitioner   abandoned   the    claim   of

ineffective assistance of counsel for failure to object to the

trial court not awarding jail time credits on count four, and the

claim is unexhausted.   The claim is also procedurally defaulted as

it is abundantly clear that this unexhausted claim would be

procedurally barred in state court.

       There are allowable exceptions to the procedural default

doctrine; "[a] prisoner may obtain federal review of a defaulted

claim by showing cause for the default and prejudice from a

violation of federal law."       Martinez v. Ryan, 566 U.S. 1, 10

(citing Coleman v. Thompson, 501 U.S. 722, 750 (1991)). Petitioner

has not shown cause and prejudice nor a manifest injustice will

result if this claim is not addressed its merits.              Although a

petitioner may obtain review of the merits of a procedurally barred

claim if he satisfies the actual innocence "gateway" established in

Schlup v. Delo, 513 U.S. 298 (1995), Petitioner has not done so.
                             - 25 -
The gateway is meant to prevent a constitutional error at trial

from causing a miscarriage of justice and "'the conviction of one

who is actually innocent of the crime.'" Kuenzel v. Comm'r, Ala.

Dep't of Corr., 690 F.3d 1311, 1314 (11th Cir. 2012) (per curiam)

(quoting Schlup, 513 U.S. at 324), cert. denied, 569 U.S. 1004

(2013).   The fundamental miscarriage of justice exception is only

available in extraordinary cases upon a showing of "'actual'

innocence" rather than mere "'legal' innocence."    Johnson v. Ala.,

256 F.3d 1156, 1171 (11th Cir. 2001) (citations omitted), cert.

denied, 535 U.S. 926 (2002).    With respect to this unexhausted

ground, Petitioner has failed to identify any fact warranting the

application of the fundamental miscarriage of justice exception.

     In light of the above, the Court finds that part of ground

three concerning the claim of ineffective assistance of counsel for

failure to object to the trial court not awarding jail time credits

on count four is unexhausted and procedurally defaulted.         As

Petitioner has failed to establish cause and prejudice or any

factors warranting the application of the fundamental miscarriage

of justice exception to overcome the default, that part of ground

three concerning the claim of ineffective assistance of counsel for

failure to object to the trial court not awarding jail time credits

on count four is procedurally barred and due to be denied as

barred.

     Alternatively, this claim of ineffective assistance of counsel

is due to be denied as being without merit.        In Florida, if a
                            - 26 -
defendant is convicted of multiple offenses and sentenced to

consecutive terms of confinement, he is entitled to pre-sentence

jail credit only for the first of the consecutive sentences.

Canete v. Fla. Dep't of Corr., 967 So.2d 412, 415-16 (Fla. 1st DCA

2007) (per curiam).     It was lawful for the court to provide the

credit against count three only.      Triatik v. State, 267 So.3d 535,

537 (Fla. 1st DCA 2019) (finding non-entitlement to pyramided jail

credit, relying on Daniels v. State, 491 So.2d 543, 545 (Fla.

1986)).    Therefore, Petitioner is not entitled to jail credit on

count four for which he received a consecutive sentence.          See Ex.

A at 69-72.

     The   Court   finds   trial   counsel   was   not   constitutionally

ineffective for failure to object to the trial court's refusal to

award jail time credit on count four.        Defense counsel cannot be

ineffective for failing to lodge a futile objection. Brewster, 913

F.3d at 1056.      Under these circumstances, it would have been a

futile act for counsel to object as he would not have obtained

Petitioner relief.     Failure to make an objection that would not

have been sustained does not constitute ineffective assistance of

counsel.    Petitioner has failed to demonstrate either deficient

performance or prejudice to the outcome.           Therefore, he is not

entitled to relief on this ground.

     The Court will now address the remaining portion of ground

three, Petitioner's claim of ineffective assistance of counsel for

failure to object to the trial court imposing an illegal prison
                             - 27 -
release reoffender sentence.6   Petition at 20.   As this claim is

couched in terms of a Sixth Amendment violation it is "fully

cognizable in federal court."   Allen v. Sec'y, Dep't of Corr., No.

17-11828, 2019 WL 1483791, at *5 (11th Cir. April 3, 2019) (per

curiam).    Nevertheless, the claim is meritless because "[i]n

Florida, '[a] court may at any time correct an illegal sentence

imposed by it.'"    Id. (citing Fla. R. Crim. P. 3.800(a)(1)).7

Based on the fact that Petitioner can object to his sentence at any

time, he cannot satisfy the prejudice prong of Strickland.

     Additionally, as noted by Respondents, Petitioner's claim has

no merit as Petitioner actually qualified for sentencing as a

prison release reoffender and the certified records admitted into

evidence at sentencing support this conclusion.    Response at 44.

Petitioner was released from Baker Correctional Institution on May

21, 2006 after serving time for armed robbery.8     Ex. D at 8-12.


        6
       The Court previously found this portion of ground three is
fully exhausted. Order (Doc. 12). The trial court made an ore
tenus ruling on the post conviction motion denying this claim. Ex.
M at 216-17. Petitioner appealed the denial of the claim. Ex. Q.
The 1st DCA affirmed the denial of this ground. Ex. T. The 1st
DCA also per curiam denied a petition for writ of mandamus on its
merits resolving any ambiguity regarding the exhaustion of this
ground. Gallion v. State, 235 So.3d 1059 (Fla. 1st DCA 2018) (per
curiam).
    7
      Rule 3.800(a)(1), Fla. R. Crim. P., provides: "[a] court may
at any time correct an illegal sentence imposed by it[.]"
        8
       Petitioner's contention that counsel performed deficiently
for failing to object to imposition of the prison releasee
reoffender sentence on the ground that Petitioner had been released
to a probationary sentence has no merit as Petitioner had been
released on a probationary sentence on April 3, 2000, but was
                              - 28 -
The instant crime of robbery occurred on October 27, 2006.       Ex. A

at 12, 59.     Thus, the robbery was committed within three years of

Petitioner's release from a state correctional facility.       See Ex.

A at 24, Notice of Intent to Classify Defendant as a Prison Release

Re-Offender.     See also Fla. Stat. § 775.082(9)(a)1.g. (2006).

       Furthermore, Petitioner's claim that his counsel failed to

object is unsupported by the record.       In fact, the record shows

counsel did object at the behest of his client. At sentencing, the

prosecutor announced he had a certified copy of Petitioner's

release date from the Florida Department of Corrections.       Ex. A at

106.    Mr. Thompson stated:

                   Your Honor, my client wished me to advise
             the Court that –- and take exception to being
             classified as a prison release reoffender on
             the basis that he was on probation and was on
             a violation of probation and not on an
             original sentence on the – and released on
             that. Again, based on that –- I would mention
             that.

Id. at 106-107 (emphasis added).

       Counsel admitted to the court he had no case or statutory law

to support this contention.      Id. at 107.   The court found the law

to be quite explicit, stating if a person is sent back to prison on

a probation violation and that individual is ultimately released

from prison, that is when the time begins to run for prison

releasee purposes.      Id.    Mr. Thompson agreed that that was his



returned to prison and eventually released from incarceration on
May 21, 2006. Ex. D at 12.
                             - 29 -
understanding of the law as well, but his client wished him to make

the argument.    Id.

     The trial court made an ore tenus ruling denying this ground

of the post conviction motion.             Ex. M at 216-17.       Petitioner

appealed the denial of the claim.          Ex. Q.   The 1st DCA affirmed.

Ex. T.    The 1st DCA also per curiam denied a petition for writ of

mandamus on its merits.      Gallion, 235 So.3d 1059.         With regard to

this claim of ineffective assistance of counsel, AEDPA deference

should be given to the state court's decision.           The state court's

ruling is well-supported by the record and by controlling case law,

Strickland and its progeny.          Petitioner raised the issue in his

post conviction motion, the trial court denied the motion and the

appellate court affirmed.      This Court concludes the state court's

adjudication of this claim is not contrary to or an unreasonable

application     of     Strickland,    or    based   on   an    unreasonable

determination of the facts.       Petitioner is not entitled to habeas

relief.

                             D.   Ground Four

     Petitioner contends his trial counsel rendered ineffective

assistance for failure to timely object to the state's late

disclosure of evidence.      Petition at 23.     The record shows counsel

objected, but he objected after the jury was sworn, raising the ire

of the trial judge.      Petitioner submits that the conversation that

followed between Mr. Thompson and the court did not amount to a

Richardson hearing.      Id. at 27.
                                  - 30 -
       Petitioner raised this claim in his Rule 3.850 motion, Ex. L

at    7-14,   and   the   circuit   court   addressed       this   ground   after

conducting an evidentiary hearing.              Ex. Y at 427-547; Ex. X.       In

its order, the circuit court set forth the two-pronged Strickland

standard before addressing the grounds for relief.                 Ex. X at 142-

44.     The court also referenced Richardson, 246 So.2d at 776

(requiring a trial court to conduct a hearing to determine, upon

objection, (1) if there was a discovery violation; (2) if a

discovery violation did occur, whether it was inadvertent or

willful and whether it was trivial or substantial; and (3) its

effect on the defense's ability to prepare for trial). The circuit

court noted that failure to conduct a Richardson hearing can be

deemed harmless error if the court finds there is no reasonable

possibility that the discovery violation materially hindered the

defendant's trial preparation or strategy.             Ex. X at 145.

       After the circuit court's introduction to the claim and its

rendition of the relevant law, the court took the trial record

under consideration. The court noted, after denying Mr. Thompson's

objection and request for mistrial, the trial court addressed the

question of prejudice, asking Mr. Thompson what he would have done

had the disclosure been timely.          Ex. X at 146.       Mr. Thompson said

he would have used the information in depositions with certain

witnesses.      Id.       The   trial   court    provided    Mr.   Thompson   the

opportunity to depose the relevant witnesses prior to their taking

the stand, and Mr. Thompson took that opportunity, deposing the
                            - 31 -
relevant witness prior to his taking the stand.     Id.   The circuit

court also noted Mr. Thompson included his objections in the motion

for new trial and amended motion for new trial.     Id.

      The circuit court, in addressing the claim of ineffective

assistance of counsel, considered evidentiary hearing testimony.

Id.   The court found Petitioner failed to overcome the presumption

that counsel's performance fell within the wide range of reasonably

professional assistance.     Id.   The court described Mr. Thompson's

wealth of experience; the fact he was a long-standing member, in

good standing, of the Florida Bar; and the fact counsel was well

educated in the discovery rules as well as Richardson hearings.

Id.   The court succinctly summarized the rest of Mr. Thompson's

testimony:

             Mr. Thompson testified that he did not believe
             the late disclosure was prejudicial or that
             suppression of the underlying evidence was a
             strategically significant issue.       Rather,
             according to counsel, the focus of his
             strategy was keeping other related crimes and
             Defendant's criminal history from being
             introduced during trial.         Mr. Thompson
             testified   that   he   believed   Defendant's
             identification could be established by a
             variety of means and therefore identification
             via the photograph and clothing was not a
             significant issue. Furthermore, Mr. Thompson
             testified that he felt the trial court's
             remedy was sufficient to address his concerns
             regarding the late disclosure and that further
             argument or objection would have a negative
             impact on his client's case generally.
             Additionally, Mr. Thompson testified that he
             deposed the relevant witnesses regarding the
             photograph and clothing but he could find no
             grounds to support a motion to suppress.
             Lastly, Mr. Thompson testified that his
                                 - 32 -
          actions were sufficient to preserve the issue
          on appeal.

Ex. X at 146-47.

     The circuit court found Mr. Thompson's testimony credible.

Id. at 147.    The court found counsel sought and obtained an

effective remedy for the late disclosure.       Id.   The court further

held counsel's performance did not fall outside the wide range of

reasonably professional assistance and Petitioner ultimately failed

to establish that counsel's actions regarding the late disclosure

actually caused prejudice.      Id.      Finally, the court concluded

Petitioner failed to refute "Mr. Thompson's assessment that the

extended discussion was akin to a Richardson hearing and the remedy

provided by the trial court was appropriate[.]"       Id.

     Petitioner briefed this issue on appeal of the denial of the

Rule 3.850 motion.   Ex. Z.   The 1st DCA affirmed per curiam without

explanation.   Ex. CC.   This affirmance is an adjudication on the

merits entitled to AEDPA deference.        This Court will employ the

"look through" presumption; the Court will "look through" the

unexplained decision to the last related state court decision that

provides relevant rationale (the circuit court's decision denying

post conviction relief) and will presume the unexplained 1st DCA

decision adopted the same reasoning as the circuit court.      Wilson.

     This Court is convinced that fairminded jurists could agree

with the circuit court's decision.    Additionally, the Court defers

to the state court's factual findings, including its credibility

                                - 33 -
assessments. Petitioner has failed to rebut their correctness with

clear    and       convincing    evidence.          See     28   U.S.C.    2254(e)(1).

"Determining the credibility of witnesses is the province and

function of the state courts, not a federal court engaging in

habeas       review.        Federal       habeas   courts    have   'no    license   to

redetermine        credibility       of    witnesses    whose    demeanor    has    been

observed by the state trial court, but not by them.'"                      Consalvo v.

Sec'y for Dep't of Corr., 664 F.3d 842, 845 (11th Cir. 2011) (per

curiam) (quoting Marshall v. Lonberger, 459 U.S. 422, 434 (1983)),

cert. denied, 568 U.S. 849 (2012).

        As   the    state    court    reasonably       determined    the    facts    and

reasonably applied federal law to those facts in rejecting the

claim of ineffective assistance of counsel, Petitioner is not

entitled to habeas relief. The state court's ruling is entitled to

AEDPA deference.        The 1st DCA affirmed the trial court's decision.

Ex. CC.       The 1st DCA's decision is not inconsistent with Supreme

Court precedent, and the state court's adjudication of this claim

is not contrary to or an unreasonable application of Strickland, or

based on an unreasonable determination of the facts.                       Thus, AEDPA

deference is due, and Petitioner is not entitled to relief on

ground four.

                                  E.       Ground Five

        In his fifth ground for relief, Petitioner claims his trial

counsel was ineffective for affirmatively misadvising him that if


                                           - 34 -
he were to testify at trial, the jury would automatically learn the

nature and details of his prior convictions.           Petition at 28.

Petitioner exhausted this ground by raising it in a Rule 3.850

motion.   Ex. L at 15-19.    The circuit court determined this claim

merited an evidentiary hearing.    Id. at 144.      After conducting an

evidentiary hearing, the circuit court denied the claim.         Id. at

151. Petitioner appealed the denial of this claim, and the 1st DCA

affirmed finding no error in the trial court's denial of relief as

to this ground.   Ex. T.

     Upon review, the circuit court found Mr. Thompson's testimony

to be credible, and Mr. Thompson "denied ever telling the Defendant

that the nature and details of his prior convictions would come

into evidence if he testified."     Ex. L at 151.    The circuit court

described Mr. Thompson's advice:    Petitioner would have to testify

truthfully regarding his priors, otherwise, if he failed to do so,

only then could the state admit the prior judgment and sentence of

his prior conviction.   Id.

     After making its credibility determination, the court found

counsel's   representation    conformed   to   prevailing   professional

norms.    Id.   Applying the Strickland standard, the court found

Petitioner failed to establish deficient performance and declined

to address the remaining Strickland prong.

     The trial record demonstrates, after the state rested, defense




                                - 35 -
counsel responded to the court's inquiry as to whether his client

would testify and said, "[t]hat decision is still pending."                 Ex. C

at 279.       Mr. Thompson informed the court he advised his client of

his right to testify, and his right not to testify.                   Id.    The

defense called the victim and one other witness.                 Id. at 280-88.

Thereafter, Mr. Thompson asked for a brief recess to confer with

his client.       Id. at 288-89.

        After this conference, Mr. Thompson told the court his client

decided not to take the stand, they were not going to call any more

witnesses, and the defense would rest.             Id. at 289.    The following

colloquy took place between the court and Petitioner:9

                    THE COURT: Did you hear what your lawyer
               just announced?

                    THE DEFENDANT:    Yes, sir, Mr. Carithers.

                    THE COURT: And he said you're not
               intending to testify, but there's only one
               person in the world that can make that
               decision, do you understand that?

                    THE DEFENDANT:    Yes, sir.

                    THE COURT: And do you understand who that
               person is?

                    THE DEFENDANT: I myself, Jerry Gallion,
               Jr., myself.

                    THE COURT: So that        is    your   personal
               decision not to testify?

                    THE DEFENDANT: Yes, sir.


         9
             Of note, the trial court did not place Petitioner under
oath.

                                     - 36 -
                THE COURT: You realize you could testify
           if you wanted to?

                   THE DEFENDANT: Yes, sir.

                THE COURT: And have you had enough time
           to talk this decision over with your lawyer?

                   THE DEFENDANT: Yes, sir.

                THE COURT: He hasn't tried to force this
           decision on you?

                   THE DEFENDANT: No, sir.

                THE COURT: Any other witnesses you wanted
           him to call in this case?

                   THE DEFENDANT: No, sir.

Id. at 289-90.

     The right to testify is a fundamental right, and it is up to

the defendant himself to decide whether to testify or not, Nejad v.

Att'y Gen., State of Ga., 830 F.3d 1280, 1289–90 (11th Cir. 2016)

(the fundamental right to testify cannot be waived either by the

trial court or by defense counsel, nor can defense counsel compel

a defendant to remain silent), but defense counsel bears the

primary responsibility of providing advice concerning the right to

testify or not to testify, and the strategic implications of these

choices.

     Based    on    the   trial   court's    inquiry   and   Petitioner's

responses, the Petitioner clearly expressed his intention not to

testify.     If there was any misadvice on the part of counsel

concerning the actual right to testify, the trial court cured it by


                                  - 37 -
correctly informing Petitioner about his absolute right to testify

on his own behalf and the fact that it was Petitioner's decision,

and his alone as to whether to testify or not.                Importantly,

regarding Petitioner's decision not to take the stand, Petitioner

faced   the   negative   factor   of   his    being   a   convicted   felon;

therefore, if he elected to testify, at a minimum, the jury would

be apprised of the number of Petitioner's prior felony convictions.

     At the evidentiary hearing, Ms. Thompson said he advised his

client that if he were asked if he had a felony conviction, he

should answer yes, "and if he did answer yes that would be the end

of the conversation."    Ex. M at 180.       Mr. Thompson then advised, if

Petitioner failed to respond yes, the state would be allowed to

bring in the judgment and sentence, show it to him to refresh his

memory, and give him the opportunity to admit the prior felony

conviction, and then "at that point they'd be talking about what

the charge was."   Id.   He explained: "[t]hey wouldn't be able to go

into – into what the particulars were.          They would simply be able

to say isn't it true you've been convicted of a, I believe it was

an armed robbery, and that would be the end of it."           Id.

     In its order denying post conviction relief, the circuit court

rejected this claim of ineffective assistance of counsel finding

Mr. Thompson's testimony credible.         Ex. L at 151.    The trial court

highlighted Mr. Thompson's advice to Petitioner, as described

during the evidentiary hearing.         Id.     In conclusion, the court


                                  - 38 -
found     Petitioner   did   not   satisfy   the   performance   prong   of

Strickland.

        Based on the record, the trial court relied on the Strickland

two-pronged standard in reviewing Petitioner's claim of ineffective

assistance of counsel.       Ex. L at 151.    In order to obtain relief

under a Sixth Amendment claim of ineffective assistance of counsel,

a defendant must not only establish deficient performance by

counsel, but the defendant must also demonstrate prejudice under

the two-pronged Strickland test.        The court found Petitioner did

not demonstrate deficient performance and, consequently, it did not

need to reach the remaining prejudice prong under Strickland

because Petitioner failed to satisfy the first prong.            Ex. L at

151.     In failing to satisfy the performance prong of Strickland,

Petitioner could not prevail on his claim of ineffective assistance

of counsel.     See Bester v. Warden, 836 F.3d 1331, 1337 (11th Cir.

2016) (finding a petitioner must satisfy both prongs of the

Strickland test in order to prevail on his claim of ineffective

assistance of counsel), cert. denied, 137 S.Ct. 819 (2017).              The

1st DCA affirmed this decision, finding no error.         Ex. T.

        Fair minded jurists could agree with the state court's ruling

in rejecting this claim of ineffective assistance of trial counsel.

With regard to this claim of ineffective assistance of counsel,

AEDPA deference should be given to the state court's decision. The

state court's ruling is well-supported by the record and by


                                   - 39 -
controlling case law, Strickland and its progeny.           The state

court's adjudication of this claim is not contrary to or an

unreasonable application of Strickland, or based on an unreasonable

determination of the facts.     Petitioner is not entitled to habeas

relief on ground five.

                           F.   Ground Six

     In his sixth ground for post conviction relief, Petitioner

raises a claim of ineffective assistance of trial counsel for

failure to investigate and depose six witnesses and present their

testimony at trial.    Petition at 32-34.    Petitioner raised this

claim in ground 1(d) of his Rule 3.850 motion.         Ex. L at 19-22.

After an evidentiary hearing, the circuit court denied relief. Ex.

X at 147-53.   Petitioner appealed, briefing this issue.      Ex. Z at

15-21.   The 1st DCA affirmed per curiam.    Ex. CC.

     With respect to this ground, Petitioner contends, had the six

identified witnesses been investigated, interviewed, deposed and

called by the defense, these witnesses could have offered testimony

which would have impeached several of the state's witnesses, and

these select witnesses would have offered exculpatory testimony

that would have refuted the state's theory of the case.       Petition

at 32.   Petitioner said, the state's theory of the case: "revolves

around its contention that Mr. Gallion robbed Riles at gun point

and fled with his [the victim's] SUV upon the act of imposing fear;

a crucial underlined element which is necessary in order to


                                - 40 -
substantiate a conviction for robbery."                Id.      Also, Petitioner

claims each of the identified witnesses told counsel of his/her

availability to testify.      Id.

     In his Petition, Petitioner states Ms. Linda Robinson, if

called at trial, would have testified she had observed Petitioner

in the SUV on several occasions during the months leading up to the

robbery, and the SUV was used during her move.                  Id.     Petitioner

states:    "Mrs.   Robinson   knew    it   to    be    common    knowledge    that

Petitioner would routinely rent the vehicle from Mr. Riles and

return it at specific times agreed upon between both men."                     Id.

Ms. Robinson testified at the evidentiary hearing.

     Petitioner's claim with respect to Ms. Robinson has no merit.

Linda Robinson's deposition was conducted on September 7, 2007.

Ex. L at 42-51.       On direct examination, the prosecutor said:

"You've been listed as a witness, or going to be, by Mr. Gallion's

attorney.    And I'm trying to figure out what relevant information

you would have in regards to this case."              Id. at 44.      Ms. Robinson

described Petitioner as driving a four-door, new-like, gray SUV.

Id. at 45.   She attested she did not know whose car it was and she

did not know the make of the car.               Id. at 45-46.         Ms. Robinson

testified that Petitioner never said the name of the owner of the

vehicle.    Id. at 46.   Ms. Robinson also testified she did not know

how Petitioner obtained the car.           Id. at 47.




                                     - 41 -
      During   the   deposition,       Mr.   Thompson    cross     examined     Ms.

Robinson.    Id. at 48.   Mr. Thompson stated on the record that they

had talked the day before the deposition.             Id. at 48.    Ms. Robinson

testified she saw Petitioner with the SUV two or three times.                   Id.

at   49.     Upon   inquiry,    Ms.    Robinson   testified      she    would   not

recognize the vehicle.         Id.

      After investigation, it was clear Ms. Robinson could not

recognize the vehicle, she did not know Petitioner routinely rented

a vehicle from Mr. Riles, she did not know about any rental

agreement between Petitioner and Mr. Riles, and she had never been

given the name of the owner of the vehicle she had observed.                    At

most, she testified at deposition she had seen Petitioner driving

a gray SUV on a few occasions.

      The circuit court, before addressing Petitioner's claim of

ineffective    assistance      of    counsel,   set   forth   the      two-pronged

Strickland standard of review for this claim grounded in the Sixth

Amendment.     Ex. X at 142-44.         The court said Petitioner had to

state with particularity certain things in order to support a claim

of failure to investigate or call a witness: (1) the identity of

the prospective witness; the substance of the expected                 testimony;

and whether the witness would have been available to testify at

trial. Id. at 147-48 (citations omitted). Once met, the remaining

crucial question is whether the witness may have been able to cast

doubt on the defendant's guilt.                Id. at 148.       However, if a


                                      - 42 -
reasonable    investigation   had    been    conducted,    any   decision   of

counsel based on that investigation is presumed to be reasonable

and strategic.     Id.

        Indeed, "[wh]ich witnesses, if any, to call . . . is the

epitome of a strategic decision, and it is one that [a court] will

seldom, if ever, second guess."         Waters v. Thomas, 46 F.3d 1506,

1512 (11th Cir. 1995), cert. denied, 516 U.S. 856 (1995). In order

to demonstrate ineffectiveness, the decision must be so patently

unreasonable that no competent attorney would have chosen that

path.

        The circuit court opined:

                  With regard to Linda Robinson, the Court
             finds that Mr. Thompson was not ineffective.
             Mr. Thompson testified that he deposed Ms.
             Robinson and found her potential testimony to
             be "weak" and easily discredited by the State.
             Mr. Thompson further testified that the State
             actually discredited Ms. Robinson during the
             deposition and his attempts to rehabilitate
             her as a witness were only marginally
             effective. Mr. Thompson testified that he did
             keep Ms. Robinson on his list of potential
             witnesses all through the trial but made the
             strategic decision not to call her based upon
             his estimation that her potential testimony
             would be of little use and the opportunity to
             discredit her on the stand was likely to have
             a negative impact on Defendant's case overall.

Ex. X at 149.

        The court did find Ms. Robinson's testimony at the evidentiary

hearing credible, but the court also found her testimony did not

refute or contradict that of Mr. Thompson.        Id.     In fact, the court


                                    - 43 -
found her testimony to be consistent with that of Mr. Thompson.

Id.   Finally, the court found Mr. Thompson's decision not to call

Ms. Robinson was reasonable trial strategy.           Id.

      The state's court determination is consistent with federal

precedent.    The decision not to call Ms. Robinson was not so

patently unreasonable that no competent attorney would have made

that decision.     Petitioner's counsel made a strategic decision not

to call Ms. Robinson at trial, and this type of tactical decision

is entitled to deference and will seldom, if ever, be second

guessed.10 See Parlaman v. Sec'y, Dep't of Corr., No. 8:14-cv-2644-

T-23TGW, 2018 WL 1326891, at *6 (M.D. Fla. Mar. 15, 2018) (noting

entitlement to deference for counsel's strategic decisions in

matters normally entrusted to counsel).

      Petitioner    also   claims   Mr.    Thompson   was   ineffective   for

failure to investigate, depose and call Leroy Harrison, III, and

Johnny Lee.   Petition at 32-33.          Petitioner asserts Mr. Harrison

would have testified that he witnessed several drug exchanges

between Mr. Riles and Petitioner and knew Petitioner paid Riles for

the use of a vehicle in drugs.       Id.     Petitioner claims Mr. Lee was

a frequent crack user who smoked crack with Mr. Riles, knew Mr.

Riles rented his vehicle out in exchange for drugs, and knew this

type of exchange took place between Riles and Petitioner.            Id.


      10
       Mr. Thompson decided to call Ms. Robinson at the sentencing
hearing, and Mr. Thompson believed Ms. Robinson's testimony was
helpful for sentencing purposes. Ex. Y at 444.

                                    - 44 -
     At the evidentiary hearing, Mr. Thompson testified that he

reviewed his file, notes, and Petitioner's letters, but he found no

mention of a Leroy Harrison.     Ex. Y at 445.   Mr. Thompson did find

that Petitioner told him there were witnesses at a car wash.        Id.

Mr. Thompson undertook an investigation and attempted to find these

witnesses.      Id.   Mr. Thompson testified he could not find any

existence of Mr. Harrison and Johnny Lee in his file.         Id.   Mr.

Thompson testified, had he been given their names, he would have

investigated and then made a tactical decision to either use them

or not.   Id. at 446.   Mr. Thompson testified that the best witness

turned out to be Ms. Robinson, but in the end, she turned out not

to be a very good trial witness as she did not have a very good

memory.   Id.

     The circuit court, crediting counsel's testimony, rejected

Petitioner's claim of ineffectiveness of counsel:

                  With regard to Leroy Harrison and Johnny
             Lee, the Court finds Mr. Thompson was not
             ineffective. Mr. Thompson testified that he
             reviewed his notes and case files thoroughly
             but found no reference to these two alleged
             witnesses.    Mr. Thompson further testified
             that   he   attempted  to   locate   potential
             witnesses (unnamed) based on statements from
             Defendant about witnesses who could be located
             at a car wash. Mr. Thompson testified that he
             visited the car wash, prior to trial, in [an]
             attempt to locate any potential witnesses.
             Mr. Thompson opined that Mr. Harrison and Mr.
             Lee may have been the unnamed witnesses he
             attempted to locate at the car wash. However,
             Mr. Thompson also testified that his efforts
             at the car wash did not generate any useful
             information    and  certainly   no   potential

                                - 45 -
             witnesses. Mr. Thompson also asserted that it
             is his standard practice and habit to always
             investigate and attempt to locate potential
             witnesses whenever a client indicates a
             witness may exist.       Defendant offers no
             evidence or argument to refute Mr. Thompson's
             assertion that Defendant never provided him
             with the names Leroy Harrison or Johnny Lee
             prior   to   or   during   Defendant's   trial.
             Accordingly,    the  Court   finds   that   the
             testimony confirms Mr. Thompson was not
             ineffective    because   he   did   conduct   a
             reasonable investigation in order to develop
             or locate Mr. Harrison or Mr. Lee as potential
             witnesses.

Ex. X at 149-50.

      Mr.   Thompson    conducted      a    reasonable        investigation.      As

suggested by Petitioner, Mr. Thompson attempted to find witnesses

at a car wash.        Although Mr. Thompson was unable to locate or

develop     these    witnesses,   it       was    not   due    to   a   failure   to

investigate.        Petitioner has failed to satisfy the performance

prong of Strickland.

      Additionally, Petitioner claims Mr. Thompson was ineffective

for   failure   to    investigate,     depose        and   call     Elijah   Laster.

Petition at 32-33.         Petitioner alleges Mr. Laster would have

testified he was present on the day of the arrest.                      Id. at 33.

Petitioner states, during the police investigation, Mr. Laster told

the police that Mr. Gallion rented the vehicle from Riles several

times prior to the arrest.           Id.         Petitioner asserts Mr. Laster

would have offered exculpatory information in relation to the




                                    - 46 -
fleeing charge, testifying that "he knew Mr. Gallion was not the

driver of the vehicle at the time of the pursuit."                  Id.

      This claim is without merit.           On December 11, 2006, the state

included Elijah Laster as a Category A witness in the State's

Discovery Exhibit and Demand for Reciprocal Discovery.                    Ex. A at

19-20. On December 28, 2006, Rhonda P. Waters, an assistant public

defender   and    Petitioner's       previous    counsel,     disclosed     to   the

prosecution      the    names   of   defense    witnesses,    including     Elijah

Laster.    Id. at 22-23.        Mr. Thompson was aware of Mr. Laster and

that he was listed as a state's Category A witness.                 Ex. Y at 447.

Mr. Thompson knew Mr. Laster was detained at the scene of the

arrest.    Id.     Mr. Thompson also recalled that Mr. Laster named

Petitioner as the driver of the fleeing vehicle. Id. Although Mr.

Thompson did not find any notes concerning any conversations with

Mr.   Laster,     Mr.    Thompson     knew     Mr.   Laster   would    be   highly

"impeachable" if the defense were to call him.                Id.     Mr. Thompson

said he was sure that, at that time, he would not have thought Mr.

Laster to be helpful to the defense.             Id.

      As for the contention that counsel failed to depose Mr.

Laster, the Public Defender's file apparently showed Mr. Laster

could not be found to be deposed.                    Id. at 447-48.         At the

evidentiary hearing, Mr. Thompson confirmed there were problems

finding a number of witnesses.           Id. at 448.




                                      - 47 -
     After the evidentiary hearing, the circuit court addressed

this alleged failure of counsel.      The court found Mr. Thompson's

testimony credible.     Ex. X at 150.      The court further found Mr.

Thompson was not ineffective.        Id.      In doing so, the court

concluded that Mr. Thompson conducted a reasonable investigation of

Mr. Laster, and counsel's decision not to call Mr. Laster as a

witness was reasonable trial strategy.       Id. at 151.

     In support, the court succinctly summarized Mr. Thompson's

testimony:

             Mr. Thompson testified that Mr. Laster was
             listed as a witness for the State and further
             that he is certain he would have interviewed
             Mr. Laster because he was listed [as a]
             State's witness. Mr. Thompson testified that
             he could not locate any specific notes related
             to that interview but did recall that Mr.
             Laster's testimony would not be exculpatory.
             Rather, Mr. Thompson testified that he recalls
             that   Mr.   Laster   would   have  identified
             Defendant as the driver of the vehicle
             Defendant    was    convicted   of   stealing.
             Defendant offered no evidence or argument to
             refute or challenge Mr. Thompson's testimony.

Id. at 150.

     With regard to the Mongers, Darrell Monger and Ola Rae Monger,

the court found Mr. Thompson was not ineffective.     Id. at 151.   The

Mongers were listed as Category A witnesses for the state as to the

original two counts of the information.       Ex. A at 19-20; Ex. Y at

448-49.   The defense also listed the Mongers as witnesses.      Ex. A

at 22-23.



                                - 48 -
     In his Petition, Petitioner alleges Darrell and Ola Rae Monger

would have testified Petitioner gave them rides to and from a store

on October 27, 2006, the date of the robbery, and Petitioner was in

full possession of the vehicle that day.             Petition at 33.       With

regard to counsel's alleged failure to depose Darrell Monger, Mr.

Thompson testified "[w]e could not find him."              Ex. Y at 448.    As

for any failure to depose and investigate Ms. Monger, the record

demonstrates she was deposed.            Ex. L at 52-70.   She was deposed by

the state and the record shows Mr. Boston was in attendance for the

defense.    Id. at 52, 69.

     Upon    inquiry    at   the    evidentiary     hearing,   Mr.   Thompson

explained he spent a lot of time reviewing Ms. Monger's deposition.

Ex. Y at 449.    Mr. Thompson said he would have provided Petitioner

with a copy of that deposition and gone over it with him.            Id.    Mr.

Thompson made a tactical decision not to call the Mongers as

witnesses.      Mr. Thompson explained he had managed to obtain

severance of the first two counts from the remaining counts and he

did not want the jury to hear anything about the severed charges

that involved the Mongers.         Id.    Also, Mr. Thompson said he did not

want to open the door for the state to bring in evidence concerning

other crimes or Petitioner's history.            Id. at 449-50.

     Concerning counsel's decision-making with respect to both of

these potential witnesses, the circuit court found Mr. Thompson was

not ineffective.       Ex. X at 151.        The court noted "Mr. Monger was


                                     - 49 -
notoriously difficult to locate" and counsel could not recall if

Mr. Monger was ever located prior to trial.   Id.   If was also clear

that counsel would have made the strategic decision not to call Mr.

Monger if he were found.   Id. at 151; Ex. Y at 464-65.

      Mr. Thompson said he did not call Ms. Monger, even though she

mentioned in her deposition Petitioner driving a gray car, because

counsel feared it would open the door to another sort of crime:

"he's our friend and he stole from us."        Ex. Y at 463.        The

Information charging Petitioner as the perpetrator of crimes names

Ola Monger as the victim of an armed robbery and an aggravated

battery with a deadly weapon in the first two counts.    Ex. A at 12-

13.

      The circuit court found Mr. Thompson conducted a reasonable

investigation of the Mongers and his decision not to call the

Mongers was reasonable trial strategy.    Ex. X at 152.       The court

found Mr. Thompson's testimony quite convincing.        Id.     Denying

relief on Petitioner's contention that Mr. Thompson failed to

investigate and call exculpatory witnesses, the court opined:

                Regarding all the alleged exculpatory
           witnesses, Mr. Thompson was clear on the stand
           that it was his practice to pursue any and all
           potential witnesses.    He testified that he
           attempted to locate potential witnesses
           despite having incomplete information, even
           lacking names. He further testified that his
           investigation and efforts did not generate any
           exculpatory witnesses. He also testified that
           those witnesses who had been located and
           interviewed were not called at trial because
           their usefulness was highly questionable and

                              - 50 -
               certainly not exculpatory. Lastly, he clearly
               explained his overall strategy and how his
               decisions not to present certain witnesses fit
               within that strategy.

Id. at 152-53.

        The 1st DCA per curiam affirmed the circuit court's decision.

Ex. CC.     This decision is an adjudication on the merits and is

entitled to deference under 28 U.S.C. § 2254(d). Applying Wilson's

look-through presumption, the rejection of the claim of ineffective

assistance of counsel for failure to investigate, depose and call

certain witnesses was based on a reasonable determination of the

facts    and    a   reasonable   application   of   Strickland.   Moreover,

evidence about the testimony of putative witnesses must generally

be presented in the form of actual testimony by the witness or an

affidavit. Petitioner presented only the testimony of Ms. Robinson

at the evidentiary hearing.           As noted by the circuit court,

Petitioner failed to substantiate the allegations in his motion by

calling his alleged witnesses at the evidentiary hearing (or by

presenting affidavits of those witnesses), certainly undermining

the strength of the allegations.        Ex. X at 153.

        The 1st DCA's decision is not inconsistent with Supreme Court

precedent, and the state court's adjudication of this claim is not

contrary to or an unreasonable application of Strickland, or based

on an unreasonable determination of the facts.           When considering

the claim of ineffective assistance of counsel, this Court must try

to eliminate the distorting effects of hindsight, as counseled to

                                    - 51 -
do so in Strickland, 466 U.S. at 689.              This Court must consider

that counsel is given wide latitude in making tactical decisions,

like selecting whom to call as witnesses.             Id.

        The Court recognizes, "[t]here are countless ways to provide

effective assistance in any given case."                Id.     The trial court

found Mr. Thompson made decisions consistent with his overall

strategy, and his decisions not to call certain witnesses fit his

strategy. Moreover, the circuit court found counsel's decision not

to call those witnesses located and interviewed was a sound

decision based on the their highly questionable usefulness and lack

of   truly    exculpatory     testimony.        Finally,    the    circuit   court

acknowledged that counsel attempted to find some witnesses at a car

wash, but they were not located and their testimony could not be

developed.

        The Court finds counsel's decision-making was not so patently

unreasonable that no competent attorney would have chosen that

path.      His tactical decisions were based on sound reasoning, after

investigation and significant attempts to locate witnesses.

        As stated previously, AEDPA deference is warranted.                      The

record shows the 1st DCA affirmed the decision of the trial court

in denying this ground, and this Court will presume that the state

court adjudicated the claim on its merits, as there is an absence

of   any    indication   or    state-law    procedural      principles     to    the

contrary.        Since   the    last     adjudication      on     the   merits   is


                                       - 52 -
unaccompanied by an explanation, it is Petitioner's burden to show

there was no reasonable basis for the state court to deny relief.

He has failed to do so.         The Court concludes that the state court's

adjudication of this claim is not contrary to or an unreasonable

application          of   Strickland,     or     based     on   an   unreasonable

determination of the facts.            Petitioner is not entitled to habeas

relief on ground six.

                                 G.    Ground Seven

     In his seventh ground for habeas relief, Petitioner raises a

claim of ineffective assistance of counsel for failure to move to

suppress an incriminating statement made by Petitioner during his

arrest.11       Petition at 35.       Petitioner raised this claim in ground

1(e) of the Rule 3.850 motion, asserting the statement to the

arresting officer was inadmissible hearsay. Ex. L at 22-23. After

an evidentiary hearing, in its order denying post conviction

relief,        the   circuit   court   applied    the    two-pronged   Strickland

standard of review governing claims of ineffective assistance of

counsel. Ex. X at 142-44. After appointing counsel and conducting

an evidentiary hearing, the trial court denied post conviction

relief on this ground.           Id. at 153-56.          Petitioner appealed the




          11
          Petitioner based this claim on the fact that Officer
Frederick Fillingham, Jr., testified, when he was standing in the
proximity of Petitioner at his arrest, Officer Fillingham heard
Petitioner say "I ain't car-jacked nobody." Petition at 36.

                                        - 53 -
denial of his post conviction motion, and the 1st DCA per curiam

affirmed.    Ex. CC.

       At the evidentiary hearing, Mr. Thompson testified, "[t]here

was no ground for a motion to suppress that statement."            Ex. Y at

452.    He considered the statement to be an excited, spontaneous

utterance.     Id.   Instead of filing a motion to suppress, counsel

believed the best tactic was to challenge the statement by calling

witnesses to counter Officer Fillingham's testimony.           Indeed, Mr.

Thompson successfully showed that Officer Fillingham was alone in

his testimony that Petitioner made the carjacking statement.             Mr.

Thompson testified he called the home owner, Floyd Dixon, a

seemingly    unbiased   witness,    who     testified   he   did   not   hear

Petitioner make that statement.           Id. at 452-54.     Mr. Dixon, at

trial, testified he was in a position to hear Petitioner speak and

Mr. Dixon did not hear Petitioner say "I'm not a car-jacker."            Ex.

C at 285.

       The other officer in proximity of Petitioner during the

arrest, Officer Phillip J. Rossomano, testified he did not recall

any statements made by Petitioner immediately upon his being

apprehended.     Id. at 263.   Also of note, Mr. Thompson entered a

contemporaneous objection to Officer's Fillingham's testimony on

hearsay grounds; however, the court overruled the objection.             Id.

at 235-36.




                                   - 54 -
     The circuit court found, although Mr. Thompson contemplated

moving to suppress the statement, he made a strategic decision to

not file an unsupported motion to suppress and instead utilized the

testimony of other witnesses to discredit Officer Fillingham's

testimony.   Ex. X at 154-55.   Additionally, Mr. Thompson objected

to Officer Fillingham's testimony at trial prior to the statement

being presented to the jury.     Id. at 154.   The court also made

mention of Mr. Thompson's efforts to challenge Officer Fillingham's

testimony through "hot and heavy" cross examination.    Id. at 155.

When asked about his failure to file a motion to suppress, "Mr.

Thompson was emphatic in responding that the homeowner's testimony

would not support a motion to suppress but was strategically used

to discredit the State's witness at trial."    Id.   The trial court

found Mr. Thompson's testimony to be "credible and accurate[.]" Id.

The court also found defense counsel employed a reasonable trial

strategy.    Id. at 155-56.

     Petitioner has not rebutted the circuit court's credibility

and factual determinations with clear and convincing evidence. See

28 U.S.C. §2254(e). Furthermore, Petitioner is unable to establish

the state court decision denying this ground was contrary to or an

unreasonable application of federal law.   The record demonstrates

the circuit court properly applied the Strickland standard and

found no deficient performance on the part of counsel.




                                - 55 -
        Since the motion to suppress would have been futile, as

exhibited by the trial court's overruling of the contemporaneous

objection based on hearsay grounds, counsel was not ineffective for

failing to file a motion seeking suppression of the statement.             As

such,    defense   counsel   cannot     be   deemed    to   have   performed

deficiently by failing to file a motion to suppress, and it follows

that Petitioner cannot satisfy the prejudice prong of Strickland

due to the futility of such a motion.           As noted by the circuit

court, Mr. Thompson's assessment of whether he could present a

supportable motion to suppress was accurate.          Here, Petitioner has

failed to establish prejudice.         It is not reasonably likely that,

but for counsel's alleged deficient performance, the result of the

proceeding would have been different.        Stoddard v. Sec'y, Dep't of

Corr., 600 F. App'x 696, 709 (11th Cir.) (per curiam) (requiring a

substantial     likelihood   of    a     different     result,     not   just

conceivable), cert. denied, 136 S.Ct. 114 (2015).

        Petitioner appealed the denial of his Rule 3.850 motion.

Pursuant to Wilson, it is assumed the 1st DCA adopted the reasoning

of the trial court in denying the Rule 3.850 motion.          The state has

not attempted to rebut this presumption.             Deference under AEDPA

should be given to the last adjudication on the merits provided by

the 1st DCA.   Ex. CC.   Upon review, the Florida court's decision is

not inconsistent with Supreme Court precedent, including Stickland

and its progeny.    The state court's adjudication of this claim is


                                  - 56 -
not contrary to or an unreasonable application of Strickland, or

based on an unreasonable determination of the facts.                     As such,

ground seven is due to be denied.

                            H.     Ground Eight

     The eighth ground is a claim of ineffective assistance of

counsel for providing affirmative misadvice concerning the penalty

Petitioner faced and for failing to convey the strength and

weaknesses of the state's case, depriving Petitioner of the ability

to make an informed decision as to whether or not to accept the

state's favorable plea offer.        Petition at 37.    In his supporting

facts, Petitioner states that during pretrial proceedings, the

state offered a negotiated plea of ten years in the Department of

Corrections which Petitioner rejected based on counsel's misadvice

that Petitioner would not have to serve any time.            Id.    Petitioner

complains his counsel did not advise him of the ramifications of

being   adjudicated   a   prison    release    reoffender.         Id.    at   38.

Petitioner also asserts Mr. Thompson led Petitioner to believe that

the state had no case against him, and that if Petitioner did not

testify and reveal the details of his criminal convictions, the

state would be left with no case.        Id.    Petitioner alleges, based

on this flawed advice of counsel, Petitioner elected to reject all

plea offers and proceed to trial.        Id.

     Petitioner raised this ground in claim 1(f) of his Rule 3.850

motion.   Ex. L at 23-25.        At the evidentiary hearing, Petitioner


                                    - 57 -
admitted he was served with the prison release reoffender notice.

Ex. L at 168.    The Notice of Intent to Classify Defendant as a

Prison Release Re-Offender served on Petitioner states the state

will seek the statutory maximum sentence.       Ex. A at 24.   It also

alerted Petitioner to the fact that the state would rely on

Petitioner's prior offense for robbery with a gun or deadly weapon

and the fact he had been released from incarceration within three

years of the date of the commission of the charged crimes to seek

Petitioner's classification as a prison release reoffender.        Id.

The notice informed Petitioner that the state would seek to have

Petitioner sentenced to life imprisonment.12        Id.   Finally, the

notice states, "[i]n accordance with this classification, the

Defendant shall only be released upon expiration of sentence and he

shall not be eligible for parole, control release, or any form of

early release. The Defendant must serve one hundred percent of the

court imposed sentence."      Id.    The prosecutor read the notice in

open court.   Ex. M at 169.

     Also, upon inquiry at the evidentiary hearing, Mr. Thompson

provided details of what transpired during plea negotiations:

               There was - there was a negotiation about
          a ten-year offer, a possible ten-year offer.
          The State had a lot of problems with their
          witnesses on all of the counts.     Ultimately


    12
      The information charged Petitioner with four offenses, armed
robbery, aggravated battery with a deadly weapon, robbery, and
fleeing or attempting to elude a law enforcement officer. Ex. A at
12. Petitioner went to trial on the third and fourth counts.

                                    - 58 -
             the first two counts, which my initial concern
             was about, there was a life felony, there was
             an HVO notice, but it wasn't valid, I didn't
             think.     They didn't have the predicate
             convictions for it so I wasn't worried about
             that.   It was a PRR notice.      I knew that
             before I went and saw him the first time.

Id. at 182.

       Mr. Thompson said there was a hang-up because Petitioner was

not going to plead to the first two counts, and the state wanted a

plea agreement to cover all four counts.           Id.    The discussion was

about ten years, but nothing "really cut in stone[.]" Id.                    Mr.

Thompson said he conveyed the possibility of a ten-year plea offer

to   Petitioner.      Id.      Although    there   were    problems    getting

witnesses,    Mr.   Thompson   said   he    advised   Petitioner      to   never

underestimate the power of the government to get a witness. Id. at

183.

       Mr. Thompson stated he absolutely discussed with Petitioner

the amount of time Petitioner was facing.                 Id. at 184.        Mr.

Thompson testified he advised Petitioner about the PRR or prison

release reoffender notice, including the fact, if found guilty,

Petitioner would be sentenced to the maximum sentence available to

the judge on that charge and he would not get good and gain time,

meaning he would serve one hundred percent of his sentence. Id. at

184-85.   Mr. Thompson stated he even had a note to that effect in

his case file.      Id. at 185.




                                   - 59 -
     When asked if Petitioner was receptive to a possible ten-year

plea offer, Mr. Thompson said no, because Petitioner believed the

state would not be able to get the witnesses to trial.        Id. at 187.

Mr. Thompson testified he tried to disabuse Petitioner of that

notion.    Id. at 188.   With respect to the sentence Petitioner was

facing, Mr. Thompson advised Petitioner that if he were convicted

of any of the second degree felonies, the court would give him

fifteen years, and Petitioner would have to serve one hundred

percent of his time.     Id. at 211.

     In denying this ground, the circuit court first noted Mr.

Thompson   was   an   experienced    trial   attorney,   having   completed

hundreds of jury trials.       Ex. L at 151.       This is an important

factor because "[w]hen courts are examining the performance of an

experienced trial counsel, the presumption that his conduct was

reasonable is even stronger."          Cummings v. Sec'y for Dep't of

Corr., 588 F.3d 1331, 1364 (11th Cir. 2009) (quoting Chandler v.

United States, 218 F.3d 1305, 1316 (11th Cir. 2000)), cert. denied,

562 U.S. 872 (2010).

     Additionally, the trial court found Petitioner's claim that he

was never told the penalties he was facing was refuted by the

record containing the Prison Release Reoffender notice; the fact

the prosecutor read the notice in open court, including the

requirement Petitioner must serve one hundred percent of any

sentence imposed by the court;, and Petitioner's admission the


                                    - 60 -
notice was read in open court.   Ex. L at 152-53.      The court also

found Mr. Thompson's testimony credible.     Id. at 153.   This Court

must defer to the state court's findings of fact, 28 U.S.C. §

2254(e)(1), including applying deference to the trial court's

credibility determination that resolves conflicting testimony.

Baldwin v. Johnson, 152 F.3d 1304, 1316 (11th Cir. 1998), cert.

denied, 526 U.S. 1047 (1999).        Moreover, Petitioner has not

rebutted the presumption of correctness by clear and convincing

evidence. 28 U.S.C. § 2254(e)(1). Based on the credible testimony

of Mr. Thompson concerning the fact he apprised Petitioner of the

penalty he faced and the strengths and weaknesses of the state's

case, Petitioner's claim is unavailing.

     The court determined counsel's representation conformed to

prevailing professional norms.   Finding Petitioner failed to make

a sufficient showing as to the first prong of Strickland, deficient

performance, the court concluded it did not need to address the

second prong, the prejudice prong.     Id. at 153.   The 1st DCA found

no error in the trial court's denial of relief as to this ground.

Ex. T.

     Petitioner is not entitled to relief on ground eight because

the state court's decision was not contrary to clearly established

federal law, Strickland   and its progeny, did not involve an

unreasonable application of clearly established federal law, and




                              - 61 -
was not based on an unreasonable determination of the facts. Thus,

ground eight is due to be denied.

                              I.    Ground Nine

        In ground nine of the Petition, Petitioner raises a claim of

ineffective assistance of counsel for failure to object and argue

fundamental error when the trial court failed to properly instruct

the jury on the elements of the crime of fleeing or attempting to

elude a law enforcement officer.              Petition at 40.          Petitioner

presented this claim in ground 1(g) of his Rule 3.850 motion.                   Ex.

L at 25-30.      There is no question that the circuit court employed

the Strickland standard when reviewing this ground.                  Ex. X at 142-

44.   After reviewing the trial record, the court found the record

conclusively      refuted   Petitioner's        allegation      of    ineffective

assistance      regarding   the    jury   instructions    and    verdict    form.

Defense counsel actively challenged and repeatedly objected to the

instructions and verdict form.            Id. at 157.

        During the charge conference, Mr. Thompson asked for jury

instructions on lesser included offenses as to both the robbery

charge and the fleeing and eluding charge.              Ex. B at 178-80.        Mr.

Thompson also complained about the jury instructions on fleeing and

eluding.     Id. at 190-92.        He expressed his displeasure with it

being "all encompassed in the one instruction."                 Id. at 196.      He

argued it should be read three times to clarify to the jury that

there    were    three   separate    offenses    with    varying      degrees    of


                                     - 62 -
seriousness for which Petitioner could be found guilty, or not

guilty.     Id. at 196-99.      Mr. Thompson also argued that the

composite       instruction    mischaracterized          the     aggravating

circumstances as factors rather than elements, but the trial court

remained unconvinced and denied counsel's objections and declined

to adopt his requests to change the instructions.              Id.

      The record shows, throughout the proceeding, the terminology

used to describe the crime of fleeing or attempting to elude a law

enforcement officer varied.          For example, in the introductory

portion   of    the   information,   count   four   is    referred   to    as

"aggravated fleeing or attempting to elude a law enforcement

officer."      Ex. A at 12.   However, count four of the information

properly states, Petitioner, on October 29, 2006, "did wilfully

flee or attempt to elude a law enforcement officer in an authorized

law enforcement patrol vehicle with agency insignia and other

jurisdictional markings prominently displayed on the vehicle with

siren and lights activated, and during the course of the fleeing

drove at a high speed or in any manner which demonstrates a wanton

disregard for the safety or persons or property, contrary to the

provisions of Section 316.1935(3)(a), Florida Statutes."             Id.

      The verdict form itself correctly refers to the offense as

fleeing or attempting to elude a law enforcement officer. Ex. A at

60.   It provides, if the jury were to find Petitioner guilty of the

main offense beyond a reasonable doubt, the jury is then required


                                 - 63 -
to make an additional finding and is given three options.    Id.   The

jury found Petitioner guilty of the main offense and then made the

additional finding that law enforcement had their lights and sirens

activated and the defendant drove at a high speed or in any manner

demonstrating a wanton disregard for the safety of persons or

property.    Id.

     The circuit court, in denying this ground, recognized:

                 Prosecutors, defense attorneys and courts
            have created a misnomer by unwittingly
            characterizing the crime of Fleeing and
            Attempting to Elude as aggravated and non-
            aggravated even though only subsection (4)
            defines Aggravated Fleeing, which involves
            damage to persons and/or property during a
            crash. Ward v. State, 59 So.3d 1220, 1223 n.3
            (Fla. 4th DCA 2011).     However, even if the
            crime is improperly called aggravated fleeing,
            as long as the jury is presented with evidence
            and testimony as to the crime of non-
            aggravated fleeing and attempting to elude,
            and as long as the jury is instructed on the
            crime of non-aggravated Fleeing and Attempting
            to Elude pursuant to the correct subsection,
            the conviction will remain. Deltoro v. State,
            35 So.3d 177, 177 (Fla. 4th DCA 2010).
            Furthermore, even if the jury improperly
            convicted a defendant of Aggravated Fleeing,
            the remedy would be to reduce the defendant's
            conviction to the lesser included non-
            aggravated fleeing, not vacate his conviction.
            Cunniff v. State, 986 So.2d 656, 657-58 (Fla.
            2d DCA 2008) and Santiago v. State, 847 So.2d
            1060, 1062 (Fla. 2d DCA 2003).

Ex. X at 156.

     The circuit court agreed with Petitioner that the trial court

used the terminology "aggravated fleeing" and "fleeing to elude"

interchangeably.    Id. at 157.    For example, during voir dire, the

                                  - 64 -
court referred to the two charged crimes as robbery and aggravated

fleeing or attempting to elude a law enforcement officer. Ex. B at

12.   The court repeated this phraseology after the jury was sworn.

Id. at 102.      Later on, at the inception of the charge to the jury,

the court referred to the fourth count as aggravated fleeing or

attempting to elude a law enforcement officer.          Ex. C at 345.

      It is important to note that when the court charged the jury

with the offense, the court correctly referred to the crime as

being fleeing to elude a law enforcement officer.        Id. at 351.    The

court provided the jury with the elements of fleeing to elude. Id.

at 351-52.    In addition, the court apprised the jury that they had

to    consider    whether    the   state    further   proved    aggravating

circumstances beyond a reasonable doubt.          Id. at 353.    The court

then provided the relevant aggravating circumstances.           Id. at 353-

54.

      In denying Petitioner's claim of ineffective assistance of

counsel, the circuit court held the jury instructions and verdict

form correctly depict the elements of fleeing and attempting to

elude.   Ex. X at 157.      The circuit court also found the trial court

adequately explained the relevance of the aggravating circumstances

and the option of selecting a lesser included crime if the jury

remained unconvinced of the guilt of the greater charge beyond a

reasonable doubt.      Id.




                                   - 65 -
      The 1st DCA affirmed without an opinion and explanation.                       Ex.

CC.   This decision, although unexplained, is entitled to AEDPA

deference.        Applying the look through presumption described in

Wilson,     the    state   court's       ruling    is    based    on   a    reasonable

determination       of   the     facts   and   a    reasonable     application        of

Strickland.

      Upon    consideration,       the    Florida       court's   decision     is    not

inconsistent with Supreme Court precedent, including Strickland,

and the state court's adjudication of this claim is not contrary to

or an unreasonable application of Strickland, or based on an

unreasonable determination of the facts.                  As such, ground nine is

due to be denied.

                                   J. Ground Ten

      In ground ten, Petitioner raises a claim of ineffective

assistance of counsel for failure to object to the prosecutor's

systemic striking of African American jurors from the panel.

Petition     at    44.     Petitioner     raised     this    ground    in    his    post

conviction motion in ground 1(i).                  Ex. L at 32-35.           After an

evidentiary hearing, the circuit court denied this ground.                         Ex. X

at 159-62.        The 1st DCA affirmed per curiam.            Ex. CC.

      The    record      shows    the    following       transpired     during      jury

selection.        Mr. Maner, apparently a white male, advised the court




                                         - 66 -
he had a DUI charge.13   Ex. B at 27.     Upon inquiry, he said it would

not affect his ability to be fair in the case.         Id.    Mr. Maner said

he had been treated fairly.    Id.   Mr. Aldridge, a black male, also

said he had a DUI charge.     Id. at 28.      When asked if he had been

treated poorly, he said, "I don't know."         Id.    When asked if he

thought it would affect his ability to be fair to Petitioner or to

the state, he responded, "I couldn't say."         Id. at 29.       Finally,

Mr. Aldridge said he did not know if he could be fair in this case.

Id.

       Afterwards, the court said there may be some challenges for

cause that may be stipulated to by the parties.              Id. at 34.   The

court mentioned Mr. Aldridge.     Id. at 35.      The prosecutor agreed

with the court, noting Mr. Aldridge's unresponsiveness. Id. at 35.

Mr. Thompson conferred with Petitioner, and before counsel said

anything to the court, the court told defense counsel there could

be further questioning of Mr. Aldridge. Id. Mr. Thompson said, at

this point, the defense would not agree to the challenge.             Id.

       The prosecutor asked additional questions of Mr. Aldridge.

Id. at 60.   Mr. Aldridge said he was still uncertain if he could be

fair in the case.   Id. at 61.    Mr. Aldridge, after providing some

explanation, said he could be fair but he said he was uncertain

because the evidence had not yet been produced.              Id. at 62.     He



      13
      Petitioner refers to Mr. Maner as a white male; however, the
trial record is silent as to his race.

                                 - 67 -
further clarified his response and said he could return a verdict

of guilty if the state proved its case beyond a reasonable doubt.

Id.

      The state exercised a peremptory challenge as to Mr. Aldridge.

Id. at 87.         Immediately after that peremptory challenge, Mr.

Thompson conferred with Petitioner.          Id.    After a couple of more

strikes, Mr. Thompson said: "Your Honor, I just wanted to note

earlier, the State's peremptory on Mr. Aldridge, Mr. Aldridge is

black.   I just wanted to note that for the record.          I don't know if

it's going to . . ."        Id. at 88.   After some additional strikes,

the prosecutor stated: "Your Honor, also just I wanted to just

state for the record as far as on No. 8, Mr. Aldridge, he has a

prior petit theft, which is a crime of dishonesty, and there were

still some unresponsiveness as to the reasons why -[.]" Id. at 89.

The court responded, "[t]hey haven't asked for it."                     Id.   Mr.

Thompson confirmed that he had not asked for it.              Id.   The court

concurred and said Mr. Aldridge's race was just noted for the

record. Id. The record demonstrates both sides accepted the panel

without objection. Id. at 92-93. Notably, defense counsel did not

make any objection before the jury was sworn.

      Based   on    the   record,   Petitioner     named   only   one    African

American juror in his Rule 3.850 motion, Mr. Aldridge.              The claim

of ineffective assistance of counsel for failure to object to the

systematic striking of African American jurors was vetted at the


                                    - 68 -
evidentiary hearing.       Ex. Y at 454.     Mr. Thompson testified he

noted on the record Mr. Aldridge was black because Mr. Thompson

wanted to preserve that information for the record in case the

state was going to engage in the systematic striking of African

American jurors in an attempt to eliminate all black people from

the jury.    Id. at 510.    Mr. Thompson said he saw no evidence that

the state was attempting to systematically strike black jurors;

therefore, no objection was made.      Id.

     Apparently, Petitioner is claiming counsel's failure to make

and preserve Neil14 objections prejudiced Petitioner by denying him

his right to an impartial jury.       In undertaking its review, the

circuit court specifically noted Petitioner identified only one

black juror by name: Mr. Aldridge.        Ex. X at 159.     In addressing

the claim, the court, relying on counsel's testimony, described

defense    counsel's   experience,   routine   practices,    and   thought

processes during voir dire:

            Mr. Thompson testified that he was experienced
            and well educated on issues of racial bias
            during voir dire.       Mr. Thompson further
            testified that it was his practice to always
            actively consult with his clients throughout
            voir   dire   to  insure   his   clients   are
            comfortable with the composition of the jury.
            Mr. Thompson also testified that it was his
            practice to plainly and clearly ask every
            client whether they are satisfied with the
            final panel of jurors before informing the
            Court that he was ready to proceed.        Mr.
            Thompson could not recall any specific


     14
          State v. Neil, 457 So.2d 481 (Fla. 1984).

                                 - 69 -
              discussion he may have had with Defendant
              during voir dire but he asserted that he
              definitely followed his standard practice in
              Defendant's case and he would not have
              proceeded   if   Defendant   had   expressed
              discomfort with the selected panel.      Mr.
              Thompson maintained throughout his testimony
              that he did not observe any evidence or
              indication that the State was exercising its
              peremptory challenges in a racially biased
              manner.

Id. at 161.

        The circuit court pointed out that Mr. Thompson attested he

had no valid ground to claim the panel was tainted by systemic

bias.        Id. at 162.     The court found Mr. Thompson's testimony

credible.      Id.   Of great import, the court found Petitioner failed

to demonstrate that a juror was actually biased.             Id.

        In   order   to   adequately   support   a   claim   of    ineffective

assistance of counsel, a petitioner must show counsel's error

actually resulted in a partial jury. Without a showing of a biased

jury, any failure on counsel's part to make an objection would have

no effect on a defendant's ability to receive a fair trial.             Based

on Petitioner's failure to make this requisite showing, Petitioner

failed to establish the required Strickland prejudice.

        Based on the record, the trial court relied on the Strickland

two-pronged standard in reviewing Petitioner's claim of ineffective

assistance of counsel.       Ex. X at 142-44.    In order to obtain relief

under a Sixth Amendment claim of ineffective assistance of counsel,

a defendant must not only establish deficient performance by


                                   - 70 -
counsel, but the defendant must also demonstrate prejudice under

the two-pronged Strickland test.     The trial court found Petitioner

failed to demonstrate either deficient performance or prejudice and

denied the claim.     Id. at 162.   The 1st DCA affirmed per curiam.

Ex. CC.

     Upon review, the 1st DCA affirmed the decision of the trial

court without opinion.    Id.   Pursuant to Wilson, it is assumed the

1st DCA adopted the reasoning of the trial court in denying the

Rule 3.850 motion.      The state has not attempted to rebut this

presumption.   Deference under AEDPA should be given to the last

adjudication on the merits provided by the 1st DCA.

     The state court's decision is not inconsistent with Supreme

Court precedent.    The state court's adjudication of this claim is

not contrary to or an unreasonable application of Strickland, or

based on an unreasonable determination of the facts.        As such,

ground ten is due to be denied.     In the alternative, as Petitioner

has failed to satisfy the prejudice prong of Stickland, he is not

entitled to habeas relief.

                          K.    Ground Eleven

     Petitioner, in his eleventh ground of the Petition, attempts

to raise a free-standing claim of ineffective assistance of post

conviction counsel.    Petition at 47.    In this ground, Petitioner

asserts his post conviction counsel was ineffective for failing to

interview and call witnesses to the evidentiary hearing.     Id.


                                 - 71 -
      There is no constitutional right to counsel in post conviction

proceedings; therefore, there is no viable, freestanding claim for

the denial of effective assistance in those proceedings. Chavez v.

Sec'y, Fla. Dep't of Corr., 742 F.3d 940, 944 (11th Cir. 2014).

Indeed, "[l]ongstanding U.S. Supreme Court precedent holds that a

habeas petitioner cannot assert a viable, freestanding claim for

the denial of the effective assistance of state collateral counsel

in post-conviction proceedings."       Lambrix v. Sec'y, Fla. Dep't of

Corr., 756 F.3d 1246, 1263 (11th Cir. 2014) (citations omitted),

cert. denied, 135 S.Ct. 64 (2014), 135 S.Ct. 1894 (2015).

      Although Petitioner states he relies on Martinez v. Ryan, 566

U.S. 1 (2012) and Trevino v. Thaler, 569 U.S. 413 (2013) to          raise

his   free-standing   claim   of     ineffective   assistance   of   post

conviction counsel, "Martinez did not . . . create a freestanding

claim for challenging a conviction or sentence based on the alleged

ineffective assistance of state post-conviction counsel." Lambrix,

756 F.3d at 1262 (footnote omitted).        Thus, Petitioner fails to

present a viable claim for post conviction relief.        See 28 U.S.C.

§ 2254(i) ("The ineffectiveness or incompetence of counsel during

Federal or State collateral post-conviction proceedings shall not

be a ground for relief in a proceeding arising under section

2254.").   Ground eleven is due to be denied.

                         L.   Ground Twelve




                                   - 72 -
     In ground twelve, Petitioner claims the post conviction court

committed reversible error in reappointing post conviction counsel

for the second evidentiary hearing on the post conviction motion,

asserting a conflict arose during the first hearing.            Petition at

49. This claim does not present a viable claim for post conviction

relief:

           The Supreme Court has long held that there is
           no   constitutional   right   to   counsel   in
           post-conviction proceedings, even in capital
           cases, which necessarily means that a habeas
           petitioner     cannot   assert     a    viable,
           freestanding claim for the denial of the
           effective assistance of counsel in such
           proceedings. See Coleman v. Thompson, 501 U.S.
           722, 752, 111 S.Ct. 2546, 2566, 115 L.Ed.2d
           640 (1991); see also 28 U.S.C. § 2261(e) ("The
           ineffectiveness or incompetence of counsel
           during   State    or  Federal    postconviction
           proceedings in a capital case shall not be a
           ground for relief in a proceeding arising
           under section 2254.").

Chavez,742 F.3d at 944–45.

     As stated previously, the ineffectiveness of state collateral

counsel   does   not   present   a    valid   ground   for   habeas   relief.

Lambrix, 756 F.3d at 1263 (citation omitted).                As there is no

constitutional right to counsel in post conviction proceedings,

error, if any, in the court's reappointing counsel does not rise to

the level of a constitutional violation.               Petitioner was not

deprived of due process of law by the appointment of the public

defender for his evidentiary proceedings in state court.              As such,




                                     - 73 -
Petitioner is not entitled to habeas relief on ground twelve.

        Accordingly, it is now

        ORDERED AND ADJUDGED:

        1.   The Petition (Doc. 1) is DENIED.

        2.   This action is DISMISSED WITH PREJUDICE.

        3.   The Clerk shall enter judgment accordingly and close this

case.

        4.   If Petitioner appeals the denial of his Petition, the

Court denies a certificate of appealability.15         Because this Court

has   determined    that    a   certificate   of   appealability   is   not

warranted, the Clerk shall terminate from the pending motions

report any motion to proceed on appeal as a pauper that may be

filed in this case.        Such termination shall serve as a denial of

the motion.




      15
       This Court should issue a certificate of appealability only
if a petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. § 2253(c)(2).     To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537 U.S.
322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893
n.4 (1983)).    Upon due consideration, this Court will deny a
certificate of appealability.

                                   - 74 -
     DONE AND ORDERED at Jacksonville, Florida, this 21st day of

June, 2019.




sa 6/13
c:
Jerry Gallion
Counsel of Record




                             - 75 -
